 



Exhibit 10.10
[Execution Version]
 
CREDIT AGREEMENT
Dated as of August 28, 2006
among
SOLECTRON CORPORATION
and
CERTAIN SUBSIDIARIES
as Borrowers,
BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent,
The L/C Issuers Party Hereto
and
The Other Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A., CITICORP USA, INC., and
THE BANK OF NOVA SCOTIA
as Co-Syndication Agents,
ABN AMRO BANK N.V.
as Document Agent,
and
BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES INC.
as
Joint Lead Arrangers and Joint Book Managers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I  
DEFINITIONS AND ACCOUNTING TERMS
    1          
 
          1.01    
Defined Terms
    1     1.02    
Other Interpretive Provisions
    28     1.03    
Accounting Terms
    29     1.04    
Rounding
    30     1.05    
Exchange Rates; Currency Equivalents
    30     1.06    
Additional Alternative Currencies
    30     1.07    
Change of Currency
    31     1.08    
Times of Day
    32     1.09    
Letter of Credit Amounts
    32          
 
        ARTICLE II  
THE COMMITMENTS AND CREDIT EXTENSIONS
    32          
 
          2.01    
Committed Loans
    32     2.02    
Borrowings, Conversions and Continuations of Committed Loans
    32     2.03    
Letters of Credit
    34     2.04    
Swap Commitments
    45     2.05    
Prepayments
    45     2.06    
Termination or Reduction of Commitments
    46     2.07    
Repayment of Loans
    47     2.08    
Interest
    47     2.09    
Fees
    47     2.10    
Computation of Interest and Fees
    48     2.11    
Evidence of Debt
    49     2.12    
Payments Generally; Administrative Agent’s Clawback
    50     2.13    
Sharing of Payments by Lenders
    52     2.14    
Designated Borrowers
    53     2.15    
Increase in Commitments
    54          
 
        ARTICLE III  
TAXES, YIELD PROTECTION AND ILLEGALITY
    55          
 
          3.01    
Taxes
    55     3.02    
Illegality
    57     3.03    
Inability to Determine Rates
    58     3.04    
Increased Costs; Reserves on Eurocurrency Rate Loans
    58     3.05    
Compensation for Losses
    60     3.06    
Mitigation Obligations; Replacement of Lenders
    61     3.07    
Survival
    61          
 
        ARTICLE IV  
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    61          
 
          4.01    
Conditions of Initial Credit Extension
    61     4.02    
Conditions to all Credit Extensions
    63          
 
        ARTICLE V  
REPRESENTATIONS AND WARRANTIES
    64          
 
          5.01    
Existence, Qualification and Power; Compliance with Laws
    64  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   5.02    
Authorization; No Contravention
    65     5.03    
Governmental Authorization; Other Consents
    65     5.04    
Binding Effect
    65     5.05    
Financial Statements; No Material Adverse Effect
    65     5.06    
Litigation
    66     5.07    
No Default
    66     5.08    
Ownership of Property; Liens
    66     5.09    
Environmental Compliance
    66     5.10    
Insurance
    66     5.11    
Taxes
    67     5.12    
ERISA Compliance
    67     5.13    
Subsidiaries
    67     5.14    
Margin Regulations; Investment Company Act
    68     5.15    
Disclosure
    68     5.16    
Taxpayer Identification Number
    68     5.17    
Intellectual Property; Licenses, Etc
    68     5.18    
Senior Indebtedness
    69     5.19    
Security Interest
    69     5.20    
No Restricted Junior Payments
    69     5.21    
Solvency
    69          
 
        ARTICLE VI  
AFFIRMATIVE COVENANTS
    69          
 
          6.01    
Financial Statements
    69     6.02    
Certificates; Other Information
    70     6.03    
Notices
    72     6.04    
Payment of Obligations
    73     6.05    
Preservation of Existence, Etc
    73     6.06    
Maintenance of Properties
    73     6.07    
Maintenance of Insurance
    73     6.08    
Compliance with Laws
    73     6.09    
Books and Records
    73     6.10    
Inspection Rights
    73     6.11    
Compliance with ERISA
    74     6.12    
Use of Proceeds
    74     6.13    
Senior Indebtedness
    74     6.14    
Covenant to Guarantee Obligations and Give Security
    74     6.15    
Post-Closing Items
    77     6.16    
Reestablishment of Liens under the Security Agreement
    77          
 
        ARTICLE VII  
NEGATIVE COVENANTS
    77          
 
          7.01    
Liens
    77     7.02    
Investments
    80     7.03    
Indebtedness
    81  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   7.04    
Fundamental Changes
    83     7.05    
Dispositions
    83     7.06    
Restricted Junior Payments
    84     7.07    
ERISA
    86     7.08    
Change in Nature of Business; Fiscal Year End
    86     7.09    
Transactions with Affiliates
    86     7.10    
Capital Expenditures
    86     7.11    
Burdensome Agreements
    86     7.12    
Use of Proceeds
    88     7.13    
Financial Covenants
    88          
 
        ARTICLE VIII  
EVENTS OF DEFAULT AND REMEDIES
    89          
 
          8.01    
Events of Default
    89     8.02    
Remedies Upon Event of Default
    91     8.03    
Application of Funds
    92          
 
        ARTICLE IX  
THE AGENTS
    93          
 
          9.01    
Appointment and Authority
    93     9.02    
Rights as a Lender
    93     9.03    
Exculpatory Provisions
    93     9.04    
Reliance by Agents
    94     9.05    
Delegation of Duties
    95     9.06    
Resignation of Administrative Agent and Collateral Agent
    95     9.07    
Non-Reliance on Agents and Other Lenders
    96     9.08    
No Other Duties, Etc
    97     9.09    
Administrative Agent May File Proofs of Claim
    97     9.10    
Collateral and Guaranty Matters
    98          
 
        ARTICLE X  
MISCELLANEOUS
    99          
 
          10.01    
Amendments, Etc
    99     10.02    
Notices; Effectiveness; Electronic Communication
    100     10.03    
No Waiver; Cumulative Remedies
    102     10.04    
Expenses; Indemnity; Damage Waiver
    102     10.05    
Payments Set Aside
    104     10.06    
Successors and Assigns
    105     10.07    
Treatment of Certain Information; Confidentiality
    108     10.08    
Right of Setoff
    109     10.09    
Interest Rate Limitation
    109     10.10    
Counterparts; Integration; Effectiveness
    110     10.11    
Survival of Representations and Warranties
    110     10.12    
Severability
    110     10.13    
Replacement of Lenders
    110     10.14    
Governing Law; Jurisdiction; Etc
    111  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   10.15    
Waiver of Jury Trial
    112     10.16    
California Judicial Reference
    112     10.17    
No Advisory or Fiduciary Responsibility
    113     10.18    
USA PATRIOT Act Notice
    113     10.19    
Time of the Essence
    113     10.20    
Judgment Currency
    114     10.21    
Amendment and Restatement
    114  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
SCHEDULES

             
 
    1.01-1     Mandatory Cost Formulae
 
    2.01     Commitments and Applicable Percentages
 
    10.02     Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

         
 
      Form of
 
       
 
  A   Committed Loan Notice
 
  B   Note
 
  C   Compliance Certificate
 
  D   Assignment and Assumption
 
  E   Company Guaranty
 
  F   Subsidiary Guaranty
 
  G   Designated Borrower Request and Assumption Agreement
 
  H   Designated Borrower Notice
 
  I   Joinder Agreement
 
  J   Interco Subordination Agreement
 
  K   Intercompany Note
 
  L   Intercreditor Agreement
 
  M
N   Security Agreement
Pledge Agreement
 
  O   Opinion Matters

S-v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of August 28, 2006,
among SOLECTRON CORPORATION, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.14 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”), each issuer of letters of credit from time to time party hereto
(collectively, the “L/C Issuers” and individually, an “L/C Issuer”), the lending
institutions from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and Collateral Agent.
     The Company has requested that the L/C Issuers and the Lenders provide a
revolving multicurrency credit facility to the Company and its Designated
Borrowers, and the L/C Issuers and the Lenders are willing to do so on the terms
and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, (including in the recitals
hereof), the following terms shall have the meanings set forth below:
     “ACES” means any component debt instrument originally issued as part of the
Borrower’s Adjustable Conversion Rate Equity Securities issued under the
Subordinated Indenture.
     “Acquisition” shall mean any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of in excess of 50% of the Capital Stock of any Person, or otherwise causing any
Person to become a Subsidiary, or (b) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary) in
which the Company or a Subsidiary is the surviving entity.
     “Additional Secured Obligations” means any direct or indirect liability,
contingent or otherwise, of the Company or any of its Subsidiaries in respect of
any foreign exchange and cash management services (including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements) provided by any Lender, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.
     “Additional Secured Obligation Documents” means any documents, instruments
or agreements evidencing any Additional Secured Obligations.
     “Additional Secured Obligation Provider” means any Lender making credit
extensions to the Company or any Subsidiaries pursuant to any Additional Secured
Obligation Documents.

1



--------------------------------------------------------------------------------



 



     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company, the L/C Issuers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent” means each of the Administrative Agent and the Collateral Agent.
     “Agent/BAS Fee Letter” means the letter agreement, dated July 17, 2006,
among the Company, the Administrative Agent and the BAS.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “Alternative Currency” means (i) in the case of Loans, each of Euro,
Sterling and Yen, (ii) in the case of Letters of Credit, each of Euro, Sterling,
Yen and Canadian Dollars, and (iii) each other currency (other than Dollars)
that is approved in accordance with Section 1.05.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:

2



--------------------------------------------------------------------------------



 



                              Applicable Rate Debt Ratings and          
Eurodollar Rate Loans   Utilization Fee Pricing Levels   Unused Fee   and Letter
of Credit Fee   (if Utilization exceeds 25%)
Level 1:
                       
Greater than BB by S&P
Greater than Ba2 by Moody’s
    0.200 %     1.00 %     0.00 %
 
                       
Level 2:
                       
BB by S&P
Ba2 by Moody’s
    0.250 %     1.25 %     0.15 %
 
                       
Level 3:
                       
BB- by S&P
Ba3 by Moody’s
    0.300 %     1.50 %     0.25 %
 
                       
Level 4:
                       
B+ by S&P
B1 by Moody’s
    0.350 %     1.75 %     0.25 %
 
                       
Level 5:
                       
Less than B+ by S&P
Less than B1 by Moody’s
    0.450 %     2.00 %     0.25 %

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Company’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; and (c) if
the Company does not have any Debt Rating, Pricing Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon Pricing Level 4.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 6.03(f) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
     “Applicant Borrower” has the meaning specified in Section 2.14.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

3



--------------------------------------------------------------------------------



 



     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended August 26, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries.
     “Availability” means the Aggregate Commitments minus Total Outstandings.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “BAS” means Banc of America Securities LLC, in its capacity as joint lead
arranger and joint book manager.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.

4



--------------------------------------------------------------------------------



 



     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
     “Capital Stock” means all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and all warrants, rights or
options to purchase or other arrangements or rights to acquire any of the
foregoing, provided that in no event shall the term “Capital Stock” include
Convertible Notes.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Interest Coverage Ratio” means, as of any date of determination, the
ratio of Consolidated EBITDA for the fiscal quarter ending on such date to
Consolidated Cash Interest Charges during such fiscal quarter.

5



--------------------------------------------------------------------------------



 



     “Cash Restructuring Charges” means, in respect of any period, any cash
restructuring charges taken by the Company and its Subsidiaries on a
consolidated basis during such period in accordance with GAAP.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, or any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that such a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the unconditional right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 35% or more of the equity securities of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a partially-diluted basis (i.e., taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral Agent” means Bank of America, in its capacity as collateral
agent under the Intercreditor Agreement, the Pledge Agreement, the Security
Agreement and the Interco Subordination Agreement.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to

6



--------------------------------------------------------------------------------



 



which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Common Stock Buy-Back” has the meaning specified in Section 7.06(f).
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Company Guaranty” means the Company Guaranty made by the Company in favor
of the Administrative Agent, the L/C Issuers and the Lenders, substantially in
the form of Exhibit E.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Cash Interest Charges” means, for any period, for the Company
and its Subsidiaries on a consolidated basis, the sum of cash payments for
(a) all interest, premium payments, fees, charges and related expenses of the
Company and its Subsidiaries in connection with borrowed money or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP and (c) the portion of rent
expense comprising interest with respect to the Synthetic Lease Obligations of
the Company and its Subsidiaries plus any net payment made, or minus any net
payment received, by the Company or any consolidated Subsidiary under any Swap
Contract consisting of an interest rate swap relating to Indebtedness of the
Company or any such Subsidiary. This definition shall not include non-cash
interest charges (including accretion on the Company’s LYONs).
     “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income, plus (b) (i) Consolidated Interest Charges, (ii) the amount of taxes,
based on or measured by income, used or included in the determination of such
Consolidated Net Income, and (iii) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income, minus (or plus)
(c) gains (or losses) on the retirement of Indebtedness to the extent increasing
(or decreasing) Consolidated Net Income, plus (d) the Non-Cash Restructuring
Charges deducted in calculating Consolidated Net Income for such period, plus
(e) the Goodwill Impairment Charges deducted in calculating Consolidated Net
Income for such period, plus (f) the Cash Restructuring Charges deducted in
calculating Consolidated Net Income for such period, provided that the
cumulative aggregate amount of Cash Restructuring Charges taken during all
fiscal quarters occurring after

7



--------------------------------------------------------------------------------



 



the fiscal quarter ending on May 26, 2006 shall not exceed $125,000,000 in the
aggregate during the term hereof.
     “Consolidated Indebtedness” means, as of any date of determination, the
total of all Indebtedness of the Company and its Subsidiaries outstanding on
such date, after eliminating all offsetting debits and credits between the
Company and its Subsidiaries and all other items required to be eliminated
(other than Synthetic Lease Obligations) in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.
     “Consolidated Interest Charges” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Company and its Subsidiaries
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of rent
expense of the Company and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP and (c) the
portion of rent expense comprising interest with respect to the Synthetic Lease
Obligations of the Company and its Subsidiaries.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries from continuing operations (before extraordinary items, and
excluding gains or losses from Dispositions of assets) for that period.
     “Consolidated Total Assets” means, as of the last day of any fiscal
quarter, the total assets of the Company and its Subsidiaries which would be
shown as assets on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries. For purposes of Sections 7.02(n), 7.03(e), 7.03(i), 7.03(k),
7.05(j), and 7.11(f), Consolidated Total Assets shall be calculated on a pro
forma basis giving effect to any Permitted Acquisition from the date of the
financial statements referenced in any such section.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convertible Note Cash Conversion Settlement” means any settlement in cash
received by any holder of Convertible Notes upon any surrender of its
Convertible Notes for conversion.
     “Convertible Notes” means notes or other Indebtedness that are convertible
into Capital Stock of the Company or any of its Subsidiaries at the option of
the holders thereof (including any such convertible notes or other Indebtedness
providing for cash settlement in lieu of delivery

8



--------------------------------------------------------------------------------



 



of shares of Capital Stock upon any surrender of such notes or other
Indebtedness for conversion).
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) 2%
per annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans or participations in L/C Obligations required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder unless such failure has been cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute unless such failure has
been cured, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Notice” has the meaning specified in Section 2.14.
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.14.
     “Disclosure Letter” means the Disclosure Letter, dated as of the date
hereof, executed by the Company and addressed to the Administrative Agent and
the Lenders, as may be amended and updated from time to time pursuant to the
terms thereof.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

9



--------------------------------------------------------------------------------



 



     “Distribution” has the meaning specified in Section 7.06(f).
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); and provided further,
however, that an Eligible Assignee shall include only a Lender, an Affiliate of
a Lender, an Approved Fund or another Person, which, through its Lending
Offices, is capable of lending the applicable Alternative Currencies to the
relevant Borrowers without the imposition of any additional Indemnified Taxes.
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in

10



--------------------------------------------------------------------------------



 



reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
     “Eurocurrency Rate Loan” means a Committed Loan that bears interest at a
rate based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated
in Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded U.S. Subsidiary” means a U.S. Subsidiary that is a dormant,
inactive or name-holding Subsidiary and that does not own or hold any collateral
of the type described in the Security Agreement with a book value equal to or
exceeding $10,000. Notwithstanding the foregoing, the term “Excluded U.S.
Subsidiary” shall include any Special Purpose Subsidiary.
     “Excluded Taxes” means, with respect to either Agent, any Lender, any L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located and (c) except as provided in the

11



--------------------------------------------------------------------------------



 



following sentence, in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 10.13), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 3.01(a). Notwithstanding anything to the contrary contained
in this definition, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Foreign Obligor to any
Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with the last paragraph of Section 3.01(e).
     “Existing Credit Agreement” means that certain Credit Agreement dated as of
August 20, 2004, among the Company, Bank of America, as agent, and a syndicate
of lenders, as amended.
     “Existing Letters of Credit” means the letters of credit listed on
Schedule 1.01-2 to the Disclosure Letter.
     “Fair Market Value” means, at any time and with respect to any property,
the sale value of such property that could reasonably be expected to be realized
in an arm’s-length sale at such time between an informed and willing buyer and
an informed and willing seller (neither being under a compulsion to buy or
sell).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means the Agent/BAS Fee Letter, the JPMS Fee Letter and the
Issuer Fee Letters.
     “First Tier non-U.S. Subsidiary” means, at any date of determination, each
non-U.S. Material Subsidiary in which the Company or any of its U.S.
Subsidiaries owns directly more than 50%, in the aggregate, of the Capital Stock
of such Subsidiary.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Foreign Obligor” means a Loan Party that is a non-U.S. Subsidiary.

12



--------------------------------------------------------------------------------



 



     “Foreign Plan” shall mean any employee benefit plan maintained by the
Company or any of its Subsidiaries which is mandated or governed by any Laws of
any Governmental Authority other than the United States.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Goodwill Impairment Charges” means, in respect of any period, any goodwill
impairment charges taken by the Company and its Subsidiaries on a consolidated
basis during such period in accordance with GAAP.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment or performance of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness, or (iv) entered into for
the purpose of assuring in any other manner the obligees in respect of such
Indebtedness of the payment or performance thereof or to protect such obligees
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other obligation of any other
Person, whether or not such Indebtedness or other obligation is assumed by such
Person; provided, however, that the term “Guarantee” shall not include (i)
endorsements of instruments for deposit or collection in the ordinary course of
business or (ii) ordinary course indemnification obligations not constituting
financial undertakings. The amount of any Guarantee shall be deemed to be, in
the case of clause (a) above, an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum

13



--------------------------------------------------------------------------------



 



reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith, and in the case of clause (b) above, an amount
equal to the lesser of the outstanding amount of such secured Indebtedness or
the Fair Market Value of the assets subject to such Lien.
     “Guaranties” means the Company Guaranty and the Subsidiary Guaranty.
     “Indebtedness” means, without duplication, as to any Person at a particular
time, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments, other than letters of credit
issued to guarantee performance under operating leases or to guarantee payment
of worker’s compensation claims in an aggregate amount at any time not to exceed
$50,000,000;
     (c) all obligations (whether or not currently owed) of such Person with
respect to Swap Termination Values;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services;
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) all Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall (i) include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and to any holder of an equity interest in such
Person (subject only to customary recourse exceptions acceptable to the Required
Lenders), and (ii) exclude (A) inchoate indemnity obligations relating to such
Indebtedness and (B) trade accounts payable in the ordinary course of business.
For the purposes of calculating the amount of Indebtedness hereunder, accrued
interest not due and payable shall be ignored.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).

14



--------------------------------------------------------------------------------



 



     “Insignificant Subsidiary” means at any time during any fiscal year of the
Company, any Subsidiary of the Company with revenues (determined by reference to
its latest quarterly financial statements) for the trailing 12-month period then
ended not exceeding $25,000,000.
     “Intercompany Indebtedness” means Indebtedness (whether or not evidenced by
a writing) of the Company or any of its Subsidiaries payable to, as applicable,
the Company or any of its Subsidiaries.
     “Intercompany Note” means each Intercompany Note (if any) executed by
(a) any Loan Party evidencing Intercompany Indebtedness of such Loan Party
payable to the Company or any of its Subsidiaries, or (b) any Subsidiary of the
Company evidencing Intercompany Indebtedness of such Subsidiary payable to any
Loan Party, in each case, substantially in the form of Exhibit K.
     “Interco Subordination Agreement” means the Interco Subordination
Agreement, dated the date hereof, among the Loan Parties, each Subsidiary that
may from time to time become a payee on any Intercompany Indebtedness owed by a
Loan Party, and the Collateral Agent substantially in the form of Exhibit J.
     “Intercreditor Agreement” means the Intercreditor Agreement executed by the
Collateral Agent and the Administrative Agent substantially in the form of
Exhibit L.
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice or such other period that is twelve months or less requested by the
Company and consented to by all the Lenders; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.

15



--------------------------------------------------------------------------------



 



     “Interest Rate Swap” has the meaning set forth in Section 2.04(a).
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other Indebtedness in another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit; provided that any
contribution of any IP Rights to such other Person in the form of know how or
other similar form shall not constitute an “Investment.” For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
     “IP Rights” has the meaning set forth in Section 5.16.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Company (or any Subsidiary) or in favor of any
L/C Issuer and relating to any Letter of Credit.
     “Issuer Fee Letters” means (i) as to Bank of America, the Agent/BAS Fee
Letter, and (ii) as to any other L/C Issuer, any letter agreement or other
document, agreement or instrument setting forth the agreement between the
Company and such L/C Issuer relating to the fronting fee payable to such L/C
Issuer pursuant to Section 2.03(j).
     “Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit I, as modified or supplemented as provided in Section 2.04.
     “Joint Lead Arrangers” means each of BAS and JPMS.
     “JPMorgan Chase” means JPMorgan Chase Bank, N.A. and its successors.
     “JPMS” means J.P. Morgan Securities, Inc., in its capacity as joint lead
arranger and joint book manager.
     “JPMS Fee Letter” means the letter agreement, dated July 17, 2006, among
the Company, JPMorgan Chase and JPMS.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof,

16



--------------------------------------------------------------------------------



 



and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or renewal or extension of the expiry date thereof, or the
increase of the amount thereof.
     “L/C Issuer” means each of Bank of America and Union Bank of California,
N.A., each in its capacity as issuer of Letters of Credit hereunder, and any
successor or additional issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes a Lender in its capacity as an L/C
Issuer; provided that, solely for purposes of the Guaranties, the Pledge
Agreement, the Security Agreement, the Interco Subordination Agreement and the
Intercreditor Agreement, as well as Article IX, Sections 10.02, 10.03, 10.04(a)
and (b), and 10.05, “Lenders” shall also include any Swap Counterparty hereunder
and any Additional Secured Obligation Provider.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

17



--------------------------------------------------------------------------------



 



     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date for Committed Loans then in effect (or, if such day is not
a Business Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $100,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Leverage Ratio” means, as of any date of determination, the ratio of
Consolidated Indebtedness (other than Indebtedness under the ACES and LYONs) as
of such date to Consolidated EBITDA (measured on the basis of a rolling
four-quarter fiscal period) for the period then ended.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), fixed or floating charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing), including the
interest of a purchaser of accounts receivable.
     “Liquidity” means, as of any date of determination, the sum of (i) cash,
(ii) cash equivalents, and (iii) marketable securities, in each case not subject
to a Lien (other than Liens in favor of the Collateral Agent pursuant to the
Loan Documents and any nonconsensual Permitted Liens), in escrow, constituting a
sinking fund or otherwise dedicated to a specific purpose or subject to any
other restrictions on use.
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan.
     “Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letters, the
Guaranties, the Pledge Agreement, the Security Agreement, the Interco
Subordination Agreement, the Intercreditor Agreement and any Intercompany Note,
provided that, solely for purposes of the Guaranties, the Pledge Agreement, the
Security Agreement, the Interco Subordination Agreement and the Intercreditor
Agreement, as well as Sections 2.04, 10.04(b) and 10.10, “Loan Documents” shall
also include any Interest Rate Swap and any Joinder Agreement pursuant to
Section 2.04.
     “Loan Document Parties” means, collectively, the Company and each
Subsidiary party to a Loan Document.
     “Loan Parties” means, collectively, the Company, each Subsidiary Guarantor
and each Designated Borrower.
     “LYONs” means the Borrower’s Liquid Yield Option Notes (Zero Coupon-Senior)
due 2020 issued under a supplemental indenture dated as of May 8, 2000 and a
supplemental

18



--------------------------------------------------------------------------------



 



indenture dated as of November 20, 2000 and the Borrower’s Liquid Yield Option
Notes (Zero Coupon-Senior) due 2019, issued under an indenture dated as of
January 27, 1999.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01-1.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company or the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its payment obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
     “Material Subsidiary” means at any time during any fiscal year of the
Company, any Subsidiary of the Company (other than a Special Purpose Subsidiary)
with revenues (determined by reference to its latest quarterly financial
statements) for the trailing 12-month period then ended in excess of
$50,000,000. In determining whether a Subsidiary of the Company is a (a) U.S.
Material Subsidiary, the revenues of its Subsidiaries shall be excluded or
(b) First Tier non-U.S. Subsidiary, such Subsidiary’s revenues shall be deemed
to include all the revenues of its Subsidiaries.
     “Maturity Date” means (a) for Committed Loans, August 28, 2009; and (b) for
Additional Secured Obligations and Interest Rate Swaps, such maturity date as
set forth in the applicable Additional Secured Loan Obligation Document or
Joinder Agreement; provided, however, that if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding three
calendar years, has made or been obligated to make contributions.
     “Net Disposition Proceeds” means, in respect of any Disposition of any
property, net proceeds of such Disposition, calculated exclusive of reasonable
out-of-pocket expenses and taxes actually paid in connection with such
Disposition in the fiscal year during which such Disposition is consummated and
exclusive of the amount of any Indebtedness secured solely or principally by
such property and actually repaid.
     “Net Proceeds” means, with respect to any divestiture of assets or property
by any Person, the aggregate consideration received by such Person from such
divestiture minus the amount of reasonable fees and commissions actually paid by
such Person to Persons other than such Person or any Affiliate of such Person in
connection therewith.
     “Non-Cash Restructuring Charges” means, for any period, any non-cash
restructuring charges, other than charges relating to accounts receivable or
inventory write-downs, taken by

19



--------------------------------------------------------------------------------



 



the Company and its Subsidiaries during such period on a consolidated basis in
accordance with GAAP.
     “non-U.S. Subsidiary” means any Subsidiary of the Company that is not
organized under the laws of a jurisdiction of the United States or a state
thereof, provided that, so long as it is solely a holding company for one or
more non-U.S. Subsidiaries, SEH shall be a non-U.S. Subsidiary hereunder.
     “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that, solely for purposes
of the Guaranties, the Pledge Agreement, the Security Agreement, the Interco
Subordination Agreement and the Intercreditor Agreement, as well as
Section 6.13, “Obligations” shall also include all obligations under Interest
Rate Swaps, Additional Secured Obligations and any Joinder Agreement pursuant to
Section 2.04, and provided, further, that for purposes of the Security
Agreement, “Obligations” shall exclude (i) any Interest Rate Swap and Joinder
Agreement in respect of any Interest Rate Swap to the extent secured by any cash
collateral or standby letter of credit acceptable to the applicable Swap
Counterparty, and (ii) any Additional Secured Obligations to the extent that
they arise from any liabilities in respect of (A) the mark-to-market value of
any foreign exchange contracts exceeding $75,000,000 at any time outstanding, or
(B) any treasury management facilities exceeding three days’ exposure.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

20



--------------------------------------------------------------------------------



 



     “Outstanding Amount” means (i) with respect to Committed Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PCAOB” means the Public Company Accounting Oversight Board.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Acquisition” means any acquisition by the Company or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, or at least 80% of the voting Capital Stock of, or a
business line, unit or division of, any Person; provided that,
     (a) all transactions in connection therewith shall have been consummated,
in all material respects to the extent then required to be consummated in
accordance with all applicable laws and in conformity with all applicable
regulations and requirements of Governmental Authorities;
     (b) in the case of the acquisition of Capital Stock, at least 80% of the
voting Capital Stock (except for any such Capital Stock in the nature of
directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Subsidiary of the Company in
connection with such acquisition shall be owned by the Company

21



--------------------------------------------------------------------------------



 



or any Subsidiary, and the Company shall have taken, or caused to be taken, as
of the date such Person becomes a Subsidiary of the Company, each of the actions
set forth in Section 6.14 in the case of a Material Subsidiary;
     (c) the Company and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 7.13 on a pro forma basis after giving
effect to such acquisition as of the last day of the fiscal quarter most
recently ended (as determined in accordance with Section 7.13), and immediately
prior to, and after giving effect thereto, no Default shall have occurred and be
continuing or would result therefrom;
     (d) with respect to any acquisition the Fair Market Value of the
consideration for which is in excess of $50,000,000, the Company shall have
delivered to the Administrative Agent at least five Business Days prior to such
proposed acquisition, a Compliance Certificate evidencing compliance with
Section 7.13 as required under clause (c) above, together with all relevant
financial information with respect to such acquired assets, including the
aggregate consideration for such acquisition and any other information required
to demonstrate compliance with Section 7.13; and
     (e) any Person or assets or division as acquired in accordance herewith
shall be in the same line of business or lines of business in which the Company
and/or its Subsidiaries are engaged as of the Closing Date, or lines of business
reasonably related or incidental thereto or reasonable extensions thereof;
and provided further, however, that if the Leverage Ratio, as determined on a
pro forma basis as provided in clause (c) above, shall be greater than the
then-applicable maximum Leverage Ratio set forth under Section 7.13 minus 0.5,
then the aggregate amount of Permitted Acquisitions during any twelve-month
period shall not exceed $300,000,000.
     “Permitted Lien” has the meaning set forth in Section 7.01.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledge Agreement” means the Pledge Agreement dated as of the date hereof
and made by the Company and each U.S. Subsidiary party thereto in favor of the
Collateral Agent for the benefit of the Lenders, substantially in the form of
Exhibit N.
     “Receivables” means all rights to payment arising out of the sale or lease
of goods or the performance of services in the ordinary and usual course of
business, however evidenced.
     “Receivables Financing Program” means, with respect to any Person, an
agreement or other arrangement or program providing for the advance of funds to
such Person against the

22



--------------------------------------------------------------------------------



 



pledge, contribution, sale or other transfer or encumbrances of Receivables
Program Assets of such Person or such Person and/or one or more of its
Subsidiaries.
     “Receivables Program Assets” means all of the following property and
interests in property, including any undivided interest in any pool of any such
property or interests, whether now existing or existing in the future or
hereafter arising or acquired:
     (a) accounts (as defined in the Uniform Commercial Code or any similar or
equivalent legislation as in effect in any applicable jurisdiction);
     (b) accounts receivable, general intangibles, instruments, contract rights,
documents and chattel paper (including, without limitation, all rights to
payment created by or arising from sales of goods, leases of goods or the
rendition of services, no matter how evidenced, whether or not earned by
performance);
     (c) all unpaid sellers’ or lessors’ rights (including, without limitation,
rescission, replevin, reclamation and stoppage in transit) relating to any of
the foregoing or arising therefrom;
     (d) all rights to any goods or merchandise represented by any of the
foregoing;
     (e) all reserves and credit balances with respect to any such accounts
receivable or account debtors;
     (f) all letters of credit, security or guarantees of any of the foregoing;
     (g) all insurance policies or reports relating to any of the foregoing;
     (h) all collection or deposit accounts relating to any of the foregoing;
     (i) all books and records relating to any of the foregoing;
     (j) all instruments, contract rights, chattel paper, documents and general
intangibles relating to any of the foregoing; and
     (k) all proceeds of any of the foregoing.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Company as prescribed by the
Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

23



--------------------------------------------------------------------------------



 



     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, and
(b) with respect to an L/C Credit Extension, a Letter of Credit Application.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Junior Payment” means (i) any dividend or other distribution on
account of any shares of any Capital Stock of the Company or any Subsidiary now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value of Capital Stock of the
Company or any Subsidiary now or hereafter outstanding; (iii) any cash payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of stock of the Company or any
Subsidiary now or hereafter outstanding; and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness; provided
that no Restricted Junior Payment shall be deemed to occur upon the “cashless
exercise” of any options or warrants of the Company or any Subsidiary by the
holder thereof if such exercise does not result in the deemed repayment,
forgiveness or other cancellation of Indebtedness owing to the Company or any of
its Subsidiaries; provided further, that (for the avoidance of doubt) no
Restricted Junior Payment shall be deemed to occur with respect to (A) the
delivery of Capital Stock upon conversion of or in exchange for any Convertible
Note, (B) the ACES converting from Subordinated Indebtedness into senior
Indebtedness in accordance with their terms, (C) any repurchase, prepayments,
redemption or acquisition of the LYONs that does not violate the terms of this
Agreement, or (D) any Convertible Note Cash Conversion Settlement in respect of
any Senior Convertible Notes, or any other payment, prepayment, redemption,
retirement, sinking fund or similar payment, purchase or other acquisition of
any Senior Convertible Notes, including any payment of interest or premium
thereon, other than any portion of any Convertible Note Cash Conversion
Settlement resulting from an optional election by the Company to effect
settlement of conversion in cash.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency,

24



--------------------------------------------------------------------------------



 



(ii) each date of a continuation of a Eurocurrency Rate Loan denominated in an
Alternative Currency pursuant to Section 2.02, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by any L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, (iv) in the case of the Existing
Letters of Credit, August 28, 2006, and (v) such additional dates as the
Administrative Agent or any L/C Issuer shall determine or the Required Lenders
shall require.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.
     “Security Agreement” means the Security Agreement dated as of the date
hereof and made by the Company and each U.S. Subsidiary (other than the Excluded
U.S. Subsidiaries) in favor of the Collateral Agent for the benefit of the
Lenders, in substantially the form of Exhibit M.
     “SEH” means Solectron Europe Holdings LLC.
     “Senior Convertible Notes” means any Convertible Notes other than
Convertible Notes which constitute Subordinated Indebtedness.
     “Senior Notes” has the meaning set forth in Schedule 7.03 to the Disclosure
Letter.
     “Solvent” means, with respect to any Person, that as of the date of
determination both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation; (b) the
Person is able to pay the probable liabilities on such Person’s then existing
debts as they become absolute and matured; (c) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (d) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will

25



--------------------------------------------------------------------------------



 



incur, debts beyond its ability to pay such debts as they become due; and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
     “Special Purpose Subsidiary” means any bankruptcy remote special purpose
subsidiary of the Company or any of its Subsidiaries formed for the purpose of
securitizing accounts receivable or undivided interests therein and/or other
related assets transferred by the Company and/or any of its other Subsidiaries
to such subsidiary for financing purposes.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the applicable L/C Issuer, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable L/C Issuer may obtain such spot rate
from another financial institution designated by the Administrative Agent or
such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that an L/C Issuer may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subordinated Indebtedness” means (i) the ACES until such time as they
shall have become senior Indebtedness in accordance with their terms,
(ii) Intercompany Indebtedness of the Company or any of its Subsidiaries
subordinated in right of payment to the Obligations pursuant to the Interco
Subordination Agreement and (iii) other subordinated Indebtedness of the Company
or any of its Subsidiaries with subordination terms not materially less
favorable to the Lenders than those contained in the Indenture, dated as of
February 21, 2006, by and among Solectron Global Finance LTD, the Company and
U.S. Bank National Association, as trustee.
     “Subordinated Indenture” means the indenture, dated December 27, 2001, by
and between Solectron Corporation and State Street Bank and Trust Company of
California, N.A., as trustee, and any other document, supplement, instrument or
other agreement evidencing Subordinated Indebtedness issued thereunder.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than

26



--------------------------------------------------------------------------------



 



securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
     “Subsidiary Guarantors” means each direct and indirect U.S. Material
Subsidiary whether now existing or hereafter acquired or organized.
     “Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit F.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Counterparty” has the meaning set forth in Section 2.04(a).
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

27



--------------------------------------------------------------------------------



 



     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Threshold Amount” means $25,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Loan.
     “Unfriendly Acquisition” means any Acquisition that has not, at the time of
the first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired; except that with respect to any Acquisition of a non-U.S. Person,
an otherwise friendly Acquisition shall not be deemed to be unfriendly if it is
not customary in such jurisdiction to obtain such approval prior to the first
public announcement of an offer relating to a friendly Acquisition.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “U.S. Material Subsidiary” means any U.S. Subsidiary that is a Material
Subsidiary.
     “U.S. Subsidiary” means any Subsidiary of the Company that is organized
under the laws of a jurisdiction of the United States or a state thereof, which
is not owned directly or indirectly by a non-U.S. Subsidiary, provided that, so
long as it is solely a holding company for one or more non-U.S. Subsidiaries,
SEH shall not be a U.S. Subsidiary hereunder, and provided further that
Solectron USA, Inc. shall be a U.S. Subsidiary for all purposes hereunder.
     “Wal-Mart Letter of Credit” means that certain letter of credit no.
S235913, listed on Schedule 1.01-2 to the Disclosure Letter.
     “Yen” and “¥” mean the lawful currency of Japan.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

28



--------------------------------------------------------------------------------



 



     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall

29



--------------------------------------------------------------------------------



 



provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.
     1.06 Additional Alternative Currencies.
     (a) The Company may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable L/C Issuer.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request

30



--------------------------------------------------------------------------------



 



pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the applicable L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the applicable L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.
     (c) Any failure by a Lender or any L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and such L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for any additional currency under this Section 1.05, the Administrative
Agent shall promptly so notify the Company. Any specified currency of an
Existing Letter of Credit of any L/C Issuer that is neither Dollars nor one of
the Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.
     1.07 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

31



--------------------------------------------------------------------------------



 



     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
     1.08 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
     1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 9:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans. Each telephonic
notice by the Company pursuant to this Section 2.02(a) must be confirmed
promptly

32



--------------------------------------------------------------------------------



 



by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Company is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) the currency of the Committed Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Committed Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 11:00 a.m., in the
case of any Committed Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if,

33



--------------------------------------------------------------------------------



 



on the date the Committed Loan Notice with respect to such Borrowing denominated
in Dollars is given by the Company, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
     (d) The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than six Interest Periods in
effect with respect to Committed Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitments.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations shall not
exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to

34



--------------------------------------------------------------------------------



 



the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
     (ii) No L/C Issuer shall issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date
(provided that the Wal-Mart Letter of Credit may have a term of 24 months after
the date of issuance or last extension); or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders (other than
Defaulting Lenders) have approved such expiry date.
     (iii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than
$1,000,000;
     (D) except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, such Letter of Credit is to be denominated in a currency
other than Dollars or an Alternative Currency;
     (E) such L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or

35



--------------------------------------------------------------------------------



 



     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless such
L/C Issuer has entered into satisfactory arrangements with the Company or such
Lender to eliminate such L/C Issuer’s risk with respect to such Lender.
     (iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included each L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
     (vii) No L/C Issuer shall issue or amend any Letter of Credit if such L/C
Issuer has received written notice from any Lender, the Administrative Agent or
the Company, on or prior to the Business Day prior to the requested date of
issuance or amendment of such Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be

36



--------------------------------------------------------------------------------



 



presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer (W) the Letter
of Credit to be amended; (X) the proposed date of amendment thereof (which shall
be a Business Day); (Y) the nature of the proposed amendment; and (Z) such other
matters as such L/C Issuer may require. Additionally, the Company shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require. Upon the effectiveness of any issuance,
amendment or renewal of a Letter of Credit that will constitute a Letter of
Credit hereunder, the Administrative Agent and the Lenders shall be entitled to
assume that the relevant L/C Issuer has obtained such Issuer Documents as it
shall have requested, executed by the relevant parties thereto to the extent
required thereby.
     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
     (iii) If the Company so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time

37



--------------------------------------------------------------------------------



 



to issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension. Each L/C Issuer (other than Bank
of America) shall be required to provide prior notice to the Administrative
Agent of any pending extension of an Auto-Extension Letter of Credit at least
ten Business Days before the applicable Non-Extension Notice Date.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Company and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Company shall reimburse such
L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse such L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, such L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 9:00 a.m. on the
date of any payment by an L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by an L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse such L/C Issuer directly in
an amount equal to the amount of such drawing and in the applicable currency. If
the Company reimburses such L/C Issuer by such time on the applicable Honor
Date, such L/C Issuer shall so notify the Administrative Agent (with a copy to
the Company), and specify in such notice the amount of the drawing so
reimbursed. If the Company fails to so reimburse such L/C Issuer by such time on
the Honor Date, such L/C Issuer shall so notify the Administrative Agent (with a
copy to the Company), and specify in such notice the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”). Immediately upon receipt of such notice from such L/C
Issuer of an outstanding Unreimbursed Amount with respect to a Letter of Credit,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the Unreimbursed Amount, and the amount of such Lender’s Applicable Percentage
thereof.

38



--------------------------------------------------------------------------------



 



In such event, the Company shall be deemed to have requested a Committed
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by any L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each such Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Company in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuers in
Dollars.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse applicable L/C Issuer for amounts drawn under Letters of Credit,
issued by such L/C Issuer as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Company, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company

39



--------------------------------------------------------------------------------



 



of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse such L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     (e) Obligations Absolute. The obligation of the Company to reimburse an L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C

40



--------------------------------------------------------------------------------



 



Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
     The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuers. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in

41



--------------------------------------------------------------------------------



 



connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuers shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Company may have a
claim against an L/C Issuer, and such L/C Issuer may be liable to the Company,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral.
     (i) Upon the request of the Administrative Agent, (A) if the applicable L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of the
applicable Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.
     (ii) In addition, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds the
Letter of Credit Sublimit then in effect by $250,000 or more, then, within two
Business Days after receipt of such notice, the Company shall Cash Collateralize
the L/C Obligations in an amount equal to the amount by which the Outstanding
Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
     (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
     (iv) Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the

42



--------------------------------------------------------------------------------



 



Administrative Agent, for the benefit of applicable L/C Issuers and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the applicable L/C Issuers (which documents are hereby consented to by the
Lenders). Derivatives of such term have corresponding meanings. The Company
hereby grants to the Administrative Agent, for the benefit of the applicable L/C
Issuers and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the tenth Business Day after the
end of each March, June, September and December in respect of the most recently
ended quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Company shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in its Issuer Fee Letter, computed on the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.08. In addition, the Company
shall pay directly to each L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

43



--------------------------------------------------------------------------------



 



     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.
     (m) Additional L/C Issuers. (i) The Company may from time to time, upon not
less than 15 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), replace a previously designated L/C Issuer by designating another
Lender as L/C Issuer (upon obtaining such Lender’s prior consent thereto and
provided that there are no outstanding Letters of Credit issued by, or L/C
Obligations owing to, the L/C Issuer to be replaced). Any such designation shall
be subject to the approval of the Administrative Agent (such approval not to be
unreasonably withheld). The Administrative Agent will promptly notify the
Company and the Lenders of any designation and approval of a replacement L/C
Issuer. Upon any such approval of an L/C Issuer by the Administrative Agent and
delivery by such L/C Issuer to the Administrative Agent of such contact and
other information regarding such L/C Issuer as the Administrative Agent shall
reasonably request, such Lender shall be an L/C Issuer for all purposes of this
Agreement, and references to the L/C Issuers shall mean and include such Lender
in its capacity as L/C Issuer.
     (n) Reconciliation of Outstanding Letters of Credit. On the last Business
Day of each month, each of the Company and the L/C Issuers shall provide to the
Administrative Agent such information regarding the outstanding Letters of
Credit as the Administrative Agent shall reasonably request, in form and
substance satisfactory to the Administrative Agent (and in such standard
electronic format as the Administrative Agent shall reasonably specify), for
purposes of the Administrative Agent’s ongoing tracking and reporting of
outstanding Letters of Credit. The Administrative Agent shall maintain a record
of all outstanding Letters of Credit based upon information provided by the
Company and the L/C Issuers pursuant to this Section 2.03(n), and such record of
the Administrative Agent shall, absent manifest error, be deemed a correct and
conclusive record of all Letters of Credit outstanding from time to time
hereunder. Notwithstanding the foregoing, if and to the extent the
Administrative Agent determines that there are one or more discrepancies between
information provided by the Company and any L/C Issuer hereunder, the
Administrative Agent will notify the Company and such L/C Issuer thereof shall
endeavor to reconcile any such discrepancy.
     (o) Notice to Lenders. The Administrative Agent shall provide notice to the
Lenders not less frequently than quarterly as to the Letters of Credit
outstanding hereunder (and in any event, to an individual Lender from time to
time upon the request of such Lender).

44



--------------------------------------------------------------------------------



 



     2.04 Swap Commitments.
     (a) The Company may from time to time enter into interest-rate Swap
Contracts (“Interest Rate Swaps”) with the Lenders or other Persons that are
Eligible Assignees (each, a “Swap Counterparty”), subject to the terms and
conditions hereof. Prior to entering into an Interest Rate Swap with a Swap
Counterparty, the Company, such Swap Counterparty and the Administrative Agent
shall enter into a Joinder Agreement, substantially in the form of Exhibit I, to
which there shall be attached an executed copy of an ISDA Master Agreement,
including the Schedule thereto and any other documents required to have been
delivered thereunder, between the Company and the Swap Counterparty that will
govern all Interest Rate Swaps between them. Receipt of each Joinder Agreement
will be acknowledged by the Administrative Agent and such Joinder Agreement
shall be recorded in the Register. Interest Rate Swaps may thereafter be entered
into between the Company and the Swap Counterparty, which will constitute Loan
Documents to the extent provided herein; provided, however, that each Interest
Rate Swap shall be entered in the ordinary course of the Company’s business;
provided, further that, on the trade date for each Interest Rate Swap (the “Swap
Trade Date”), (i) no Default shall exist on such date before or after giving
effect to such Interest Rate Swap; (ii) both before and after giving effect to
such Interest Rate Swap, each of the conditions set forth in Section 4.02 shall
be satisfied; and (iii) the Company and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in Section 7.13 as of the last
day of the most recently ended fiscal quarter after giving effect to such
Interest Rate Swap, as certified by a Responsible Officer of Company. The
Administrative Agent shall not have any duty or responsibility to monitor the
creation of any Interest Rate Swap, and each Swap Counterparty hereby agrees to
promptly notify (which notice may be by facsimile or electronic mail) the
Administrative Agent of any default, event of default, earlier termination or
equivalent event thereunder. The Joinder Agreement dated as of April 25, 2002
among Lehman Brothers Special Financing Inc., the Company, the Subsidiary
Guarantors specified therein and Bank of America, the Joinder Agreement dated as
of May 1, 2002 among Goldman Sachs Capital Markets, L.P., the Company, the
Subsidiary Guarantors specified therein and Bank of America, the Joinder
Agreement dated as of May 14, 2002 among JPMorgan Chase, the Company, the
Subsidiary Guarantors specified therein and Bank of America, the Joinder
Agreement dated as of December 22, 2005 among Morgan Stanley Capital Services
Inc., the Company, and Bank of America, and the Joinder Agreement dated as of
February 16, 2006 among The Royal Bank of Scotland plc, the Company and Bank of
America, shall each be deemed to be a Joinder Agreement entered into pursuant to
this Section 2.04.
     (b) This Section 2.04 shall supersede any provisions in Section 10.01 to
the contrary.
     2.05 Prepayments.
     (a) Each Borrower may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 9:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurocurrency Rate Loans

45



--------------------------------------------------------------------------------



 



denominated in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iv) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.
     (b) If the Administrative Agent notifies the Company at any time that the
Total Outstandings at such time exceed the Aggregate Commitments then in effect
by an amount equal to $250,000 or more, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans and/or the Company
shall Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect; provided, however,
that, subject to the provisions of Section 2.03(g)(ii), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless after the prepayment of the Loans pursuant to this
Section 2.05(b) the Total Outstandings exceed the Aggregate Commitments then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.
     2.06 Termination or Reduction of Commitments. The Company may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 9:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, the Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. The amount of any such Aggregate Commitment reduction
shall not be applied to Letter of Credit Sublimit unless otherwise specified by
the Company. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of

46



--------------------------------------------------------------------------------



 



any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.
     2.07 Repayment of Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost and (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (i) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Unused Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a fee in
Dollars (the “Unused Fee”)

47



--------------------------------------------------------------------------------



 



equal to the Applicable Rate times the actual daily unused portion of such
Lender’s Commitment. The Unused Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The Unused Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
     (b) Utilization Fee. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
utilization fee in Dollars equal to the Applicable Rate times the Total
Outstandings on each day that the Total Outstandings exceed 25% of the actual
daily amount of the Aggregate Commitments then in effect (or, if terminated, in
effect immediately prior to such termination). The utilization fee shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The utilization fee shall be calculated
quarterly in arrears and if there is any change in the Applicable Rate during
any quarter, the daily amount shall be computed and multiplied by the Applicable
Rate for each period during which such Applicable Rate was in effect. The
utilization fee shall accrue at all times, including at any time during which
one or more of the conditions in Article IV is not met.
     (c) Other Fees. (i) The Company shall pay to BAS and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Agent/BAS Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
     (ii) The Company shall pay to JPMS for its own account, in Dollars, fees in
the amounts and at the times specified in the JPMS Fee Letter. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.
     (iii) The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     (iv) Except as otherwise specifically provided herein, the Company shall
pay to the L/C Issuers fees in the amounts and at the times specified in the
applicable Issuer Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest

48



--------------------------------------------------------------------------------



 



shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     (b) Each determination by the Administrative Agent of interest and fees
payable by the Company hereunder, in the absence of manifest error, shall be
conclusive and binding upon all parties hereto. Notwithstanding the foregoing,
in the event that, as a result of any reconciliation of the Administrative
Agent’s record of outstanding Letters of Credit pursuant to Section 2.03(n) or
otherwise, the Administrative Agent determines that there has been an
underpayment or overpayment of any fees payable by the Company hereunder, the
Administrative Agent shall promptly notify the Company, the L/C Issuers and the
Lenders thereof, and the Company shall pay to the Administrative Agent for the
account of the L/C Issuers or the Lenders, as the case may be (in the case of
any underpayment) or the L/C Issuers or the Lenders, as the case may be, shall
pay to the Administrative Agent for the account of the Company (in the case of
any overpayment), any amount due as a result of such reconciliation, on the next
regularly occurring payment date for such fee.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. The accounts or records
maintained by any Swap Counterparty shall be conclusive absent manifest error of
the amount owed to such Swap Counterparty by the Company, and the Administrative
Agent shall not be obligated to maintain any account or record thereof. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit.

49



--------------------------------------------------------------------------------



 



In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein all payments by the Borrowers
hereunder to be made directly to an L/C Issuer shall be made to such L/C Issuer
in accordance with its payment instructions in Same Day Funds and in Dollars or,
in respect of Letters of Credit denominated in an Alternative Currency, in such
Alternative Currency, not later than the times and on the dates specified
herein. Except as otherwise expressly provided herein and except with respect to
such payments to be made directly to an L/C Issuer or principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders or L/C Issuers to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 11:00 a.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each L/C
Issuer its applicable share as provided herein, or to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such L/C Issuer in accordance with
its payment instructions or to such Lender at its Lending Office. All payments
received by the Administrative Agent after 11:00 a.m., or by an L/C Issuer after
the time specified herein or in any Issuer Document, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. All payments received by an L/C Issuer after
the time specified herein or in any Issuer Document, or by the Administrative
Agent (i) after 11:00 a.m., in the case of payments in Dollars, or (ii) after
the Applicable Time specified by the Administrative Agent in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such

50



--------------------------------------------------------------------------------



 



Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
     (ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer(s), as the
case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or applicable L/C Issuer(s), as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or applicable L/C Issuer(s), in
Same Day Funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to

51



--------------------------------------------------------------------------------



 



such Lender, without interest; provided, however, that if such funds are not
returned within one Business Day, such funds shall bear interest at the
Overnight Rate.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and to make payments pursuant to Section 10.04(c) are several and not joint, and
the obligations of each Swap Counterparty hereunder to make Interest Rate Swaps
are several and not joint. The failure of any Lender to make any Committed Loan,
to make any Interest Rate Swap, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to make its Interest Rate Swap, to purchase its participation or
to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect

52



--------------------------------------------------------------------------------



 



to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
     2.14 Designated Borrowers.
     (a) The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
wholly-owned Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit G (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facility provided for herein the Administrative Agent and the
Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Lenders so
require. If the Administrative Agent and the Required Lenders agree that an
Applicant Borrower shall be entitled to receive Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit H (a “Designated
Borrower Notice”) to the Company and the Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to receive Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no
Committed Loan Notice or Letter of Credit Application may be submitted by or on
behalf of such Designated Borrower until the date five Business Days after such
effective date.
     (b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are non-U.S. Subsidiaries shall be several in nature.
     (c) Each Subsidiary of the Company that becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders, to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

53



--------------------------------------------------------------------------------



 



     (d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.
     2.15 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may from time to time request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $150,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $25,000,000,
(ii) the Company may make a maximum of two such requests, and (iii) no such
increase shall increase the Letter of Credit Sublimit or any other sublimit
under the credit facility provided for hereunder. At the time of sending such
notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the applicable L/C Issuers (which approvals shall not be unreasonably withheld),
the Company may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and

54



--------------------------------------------------------------------------------



 



warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
each Agent, each Lender or each L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrowers. Each Borrower shall indemnify each
Agent, each Lender and each L/C Issuer, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by such Agent, such Lender or such L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by an Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error.

55



--------------------------------------------------------------------------------



 



     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to Company and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes,

56



--------------------------------------------------------------------------------



 



each Lender agrees promptly to deliver to the Administrative Agent or the
Company, as the Administrative Agent or the Company shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such other
documents and forms required by any relevant taxing authorities under the Laws
of any other jurisdiction, duly executed and completed by such Lender, as are
required under such Laws to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrowers pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any such claimed exemption or reduction, and (ii) take such steps
as shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that any Borrower make any deduction or withholding for taxes from
amounts payable to such Lender. Additionally, each of the Borrowers shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by such Borrower, as are required to be furnished by
such Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
     (f) Treatment of Certain Refunds. If any Agent, any Lender or any L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of such Agent, such Lender or
such L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of such Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent, such Lender or such L/C Issuer in the
event such Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require either Agent, any Lender or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the

57



--------------------------------------------------------------------------------



 



Company through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans, shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans in the affected currency or currencies or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or any L/C Issuer;
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified

58



--------------------------------------------------------------------------------



 



Taxes or Other Taxes which are covered by Section 3.01 and the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender or such L/C
Issuer);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
     (iv) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Company will pay (or cause the applicable Designated Borrower to pay)
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

59



--------------------------------------------------------------------------------



 



     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or such L/C Issuer pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or such L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     (e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

60



--------------------------------------------------------------------------------



 



     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay (or to cause
the applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligations of the Lenders
and L/C Issuers to make their initial Credit Extensions hereunder is subject to
satisfaction of the following conditions precedent:

61



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement, the Guaranties, the Pledge
Agreement, the Security Agreement, the Interco Subordination Agreement and the
Intercreditor Agreement sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;
     (ii) Notes executed by the Borrowers in favor of each Lender requesting
Notes;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Document Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Document Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Document Party is duly organized
or formed, and that each Loan Document Party is validly existing, in good
standing and qualified to engage in business;
     (v) except as otherwise specified in Section 6.15, favorable opinions of
counsel to the Loan Document Parties, addressed to the Administrative Agent,
each L/C Issuer and each Lender, as to the matters set forth in Exhibit O and
such other matters concerning the Loan Document Parties and the Loan Documents
as the Required Lenders may reasonably request;
     (vi) a certificate of a Responsible Officer of each Loan Document Party
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Document
Party and the validity against such Loan Document Party of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;
     (vii) a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the current Debt Ratings;
     (viii) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company most recently ended prior to the Closing Date,
signed by a Responsible Officer of the Company;

62



--------------------------------------------------------------------------------



 



     (ix) except as otherwise specified in Section 6.15, evidence satisfactory
to the Administrative Agent that the Liens granted to the Collateral Agent for
the benefit of the Lenders in the collateral described in the Pledge Agreement
and the Security Agreement are perfected security interests (except that with
respect to the pledge of any Capital Stock of First Tier non-U.S. Subsidiaries,
perfected to the extent that the Uniform Commercial Code in the relevant
jurisdiction is applicable) in each case subject to nonconsensual Permitted
Liens; and no Lien (other than nonconsensual Permitted Liens) exists on any such
collateral described above other than the Lien created in favor of the
Collateral Agent, for the benefit of the Lenders, pursuant to the Loan
Documents;
     (x) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
     (xi) evidence that all amounts owing under the Existing Credit Agreement
have been or concurrently with the Closing Date are being paid; and
     (xii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuers, or the Required Lenders reasonably
may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).
     (d) The Closing Date shall have occurred on or before August 31, 2006.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender and L/C Issuer that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender or L/C Issuer unless the
Administrative Agent shall have received notice from such Lender or L/C Issuer
prior to the proposed Closing Date specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligations of the Lenders
and the L/C Issuers to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) shall be subject to
the following conditions precedent:
     (a) The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such

63



--------------------------------------------------------------------------------



 



representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
     (d) If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.
     (e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Company shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Administrative Agent, the L/C
Issuers and the Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Document Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals to (i) own its assets and carry on its business and (ii) execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws, except in each case referred to in subsection
(b)(i), (c) or this subsection (d), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

64



--------------------------------------------------------------------------------



 



     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Document Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject; or (c) violate any Law applicable to such Loan Document
Party.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Document Party of this Agreement or any other Loan Document
other than those previously obtained and filings and other actions in connection
with the Liens on any collateral. All applicable waiting periods in connection
with the transactions contemplated by the Loan Documents have expired without
any action having been taken by any competent authority restraining, preventing
or imposing materially adverse conditions upon the transactions contemplated by
the Loan Documents.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by each
Loan Document Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Document Party, enforceable against each Loan
Document Party that is party thereto in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditor’s
rights generally and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes and
material commitments in accordance with GAAP consistently applied throughout the
period covered thereby.
     (b) The unaudited consolidated balance sheet of the Company and its
Subsidiaries as at May 26, 2006, and the related consolidated statements of
income, shareholders’ equity and cash flows for the fiscal quarter then ended,
(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby (subject to normal year-end adjustments and the absence
of notes), except as otherwise expressly noted therein; (B) fairly present in
all material respects the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with

65



--------------------------------------------------------------------------------



 



GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (C) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness in accordance with GAAP consistently applied throughout the period
covered thereby.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect, except as disclosed (i) in public filings by the
Company with the SEC or (ii) in press releases of the Company or other public
disclosures of the Company, in each case publicly filed or publicly released
after August 31, 2005 but prior to the Closing Date.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Subsidiaries or against any of their
properties or revenues which (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) if determined adversely, could reasonably be expected to have a Material
Adverse Effect, or, to the knowledge of the Company, any investigation by any
Governmental Authority of the Company’s or any Subsidiary’s affairs or
properties which could reasonably be expected to cause or result in a Material
Adverse Effect.
     5.07 No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could be reasonably expected
to have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. The Company and each Subsidiary have
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of their
respective businesses, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the property of the Company and its
Subsidiaries is subject to no Liens, other than Permitted Liens.
     5.09 Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or its Subsidiaries operate
(after giving affect to customary self-insurance).

66



--------------------------------------------------------------------------------



 



     5.11 Taxes. The Company and its Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. To the Company’s knowledge, no proposed tax
assessment against the Company or any Subsidiary would, if made, have a Material
Adverse Effect.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Company, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Company and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan (or any employee benefit plan that was maintained by the
Company or any ERISA Affiliate within the prior six years) that could reasonably
be expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could be reasonably expected to result in a
Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
     5.13 Subsidiaries.
     (a) The Company has no Subsidiaries as of the date hereof other than those
specifically disclosed in Part (a) of Schedule 5.13 to the Disclosure Letter,
and neither the Company nor any Subsidiary has any equity investments in any
other corporation or entity as of the date hereof other than those specifically
disclosed in Part (b) of Schedule 5.13 to the Disclosure Letter; and
     (b) Schedule 5.13 to the Disclosure Letter sets forth as of the date hereof
(i) each Subsidiary of the Company and identifies its status as either a U.S.
Material Subsidiary, a First

67



--------------------------------------------------------------------------------



 



Tier non-U.S. Subsidiary, a non-U.S. Subsidiary that is not a First Tier
non-U.S. Subsidiary or a non-Material U.S. Subsidiary, (ii) a list of all issued
and outstanding Capital Stock of each such U.S. Material Subsidiary or First
Tier non-U.S. Subsidiary, and (iii) the percentage of such Capital Stock that is
directly owned by the Company or any of its U.S. Subsidiaries. All of the issued
and outstanding Capital Stock of the Company and its Subsidiaries have been duly
authorized and are validly issued, fully paid and non-assessable, and, except
with respect to non-consensual Permitted Liens, are free and clear of any Liens
and other restrictions (including any restrictions on the right to vote, sell or
otherwise dispose of such Capital Stock), and of any preemptive or other similar
rights to subscribe for or to purchase any such Capital Stock. There are no
outstanding rights to acquire Capital Stock in any Subsidiary and no additional
Capital Stock of any Subsidiary of the Company will become issuable to any
Person pursuant to any “anti-dilution” provisions of any such issued and
outstanding Capital Stock. All Capital Stock of each Subsidiary of the Company
have been issued and offered in compliance in all material respects with
applicable Laws.
     5.14 Margin Regulations; Investment Company Act.
     (a) No Borrower is engaged, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.
     (b) None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. No written statement, information, report, certification,
representation, or warranty made by any Loan Document Party or any Responsible
Officer of any Loan Document Party in any Loan Document or furnished to the
Joint Lead Arrangers, the Administrative Agent or any Lender by or on behalf of
any Loan Party in connection with any Loan Document (including in any and all
disclosure materials furnished by or on behalf of any Loan Document Party or
filed with the SEC on forms 10-K, 10-Q or 8-K) contains any untrue statement of
a material fact or, taken as a whole, omits any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that to the
extent any such document, information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Company
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such document, information, report, financial
statement, exhibit or schedule (it being understood that forecasts and
projections by their nature involve approximations and uncertainties).
     5.16 Taxpayer Identification Number. The true and correct U.S. taxpayer
identification number of the Company is set forth on Schedule 10.02 to the
Disclosure Letter.
     5.17 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict

68



--------------------------------------------------------------------------------



 



with the rights of any other Person, except for such conflicts that could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person, except for any such infringement that could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Company, threatened, and
no patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Company,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.
     5.18 Senior Indebtedness. The Company has taken all actions necessary for
the Obligations to constitute “Senior Indebtedness” and “Designated Senior
Indebtedness” for the purposes of and as defined in the Subordinated Indenture.
     5.19 Security Interest. The Loan Documents create for the benefit of the
Lenders a valid and perfected security interest in the collateral described in
the Pledge Agreement (except that with respect to the pledge of any Capital
Stock of First Tier non-U.S. Subsidiaries, a perfected security interest to the
extent applicable), subject to no other Liens (other than as expressly permitted
by the Pledge Agreement), and a valid and perfected security interest in the
collateral described in the Security Agreement, subject to no other Liens (other
than Liens expressly permitted by the Security Agreement), securing in each case
the payment of the Obligations, and all filings and other actions necessary or
desirable to perfect or protect such security interests have been duly taken or
arrangements therefor reasonably satisfactory to the Administrative Agent have
been made.
     5.20 No Restricted Junior Payments. Since the Closing Date, neither the
Company nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 7.06.
     5.21 Solvency. Each Loan Document Party is, and upon the incurrence of any
Obligation by such Loan Document Party on any date on which this representation
and warrant is made will be, Solvent.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than inchoate indemnity obligations) shall remain unpaid
or unsatisfied, or any Letter of Credit or Interest Rate Swap shall remain
outstanding, the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

69



--------------------------------------------------------------------------------



 



     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, audited and accompanied by a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders (the Lenders
and the Administrative Agent hereby acknowledge that KPMG LLP is acceptable),
which report and opinion shall be prepared in accordance with GAAP and shall not
be subject to any qualifications or exceptions as to the scope of the audit nor
to any qualifications and exceptions not reasonably acceptable to the Required
Lenders; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Company and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under Sections 6.01(a) and 6.01(b), but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and 6.01(b) at the times specified
therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
(and, if delivered electronically, with a courtesy copy to each L/C Issuer and
each Lender), in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of the Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein (which certificate may be limited to the extent
required by accounting rules or guidelines) or, if any such Default shall exist,
stating the nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and 6.01(b), (i) a duly completed Compliance Certificate
signed by a Responsible Officer of the Company and (ii) a list of Material
Subsidiaries, and First Tier non-U.S. Subsidiaries and Designated Borrowers as
of the date of such Compliance Certificate;

70



--------------------------------------------------------------------------------



 



     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Company by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or written communication sent to
the stockholders generally of the Company, and copies of all annual, regular,
periodic and special reports and registration statements which the Company may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto, in each case, other than the exhibits
thereto unless otherwise requested by the Administrative Agent or any Lender;
and
     (e) promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary as the Administrative
Agent, at the request of any Lender, may from time to time request.
     Reports required to be delivered pursuant to Sections 6.01(a), 6.01(b) or
6.02(d) (to the extent any such financial statements, reports or proxy
statements are included in materials otherwise filed with the SEC) may be
delivered electronically and if so, shall be deemed to have been delivered on
the date on which the Company posts such reports, or provides a link thereto, on
the Company’s website on the Internet at the website address listed on
Schedule 10.02; or on which such documents are posted on the Company’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Company shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”). Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to

71



--------------------------------------------------------------------------------



 



Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Joint Lead Arrangers,
the L/C Issuers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
     6.03 Notices. Promptly notify the Administrative Agent, each L/C Issuer and
each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary
or (ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority;
     (c) of one or more litigation, investigations or proceedings (or adverse
development therein) affecting any Loan Party in which the amounts reasonably
expected to be paid in the aggregate exceed the Threshold Amount, or in which
injunctive relief or similar relief is sought, which relief, if granted, could
be reasonably expected to have a Material Adverse Effect;
     (d) of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a liability of the Company and its Subsidiaries in an aggregate amount exceeding
$5,000,000;
     (e) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary; provided that, the description of
any such changes set forth in the Company’s filings with the SEC, or the notes
to any financial statements included therein, when delivered to the
Administrative Agent, shall constitute notice sufficient under this subsection
(e); and
     (f) of any announcement by Moody’s or S&P of any change or possible change
in a Debt Rating.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or any
other Loan Document that have been breached.

72



--------------------------------------------------------------------------------



 



     6.04 Payment of Obligations. Except to the extent the failure of which
could not reasonably be expected to have a Material Adverse Effect, pay and
discharge as the same shall become due and payable (or within any applicable
grace period) all its obligations and liabilities, including (a) material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Company or such Subsidiary and (b) all indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.
     6.05 Preservation of Existence, Etc. Except to the extent the failure of
which could not reasonably be expected to have a Material Adverse Effect,
(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization, and
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except, pursuant to a transaction permitted by Section 7.05; and (b) preserve or
renew all of its registered patents, trademarks, trade names and service marks.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, and
(b) make all necessary repairs thereto and renewals and replacements thereof,
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts and with such deductibles as are customarily
carried under similar circumstances by such other Persons (after giving effect
to customary self-insurance).
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law is being contested in
good faith or a bona fide dispute exists with respect thereto, or (ii) the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender (provided that such Person shall be
subject to a nondisclosure agreement the terms of which shall be substantially
similar to Section 10.07) to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts

73



--------------------------------------------------------------------------------



 



with its directors, officers, and independent public accountants, all at the
expense of the Company and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.
Notwithstanding the foregoing, while no Event of Default exists, neither the
Company nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making extracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information or (ii) in respect to which disclosure to
the Administrative Agent or any Lender (or designated representative) is then
prohibited by Law or any agreement binding on the Company or any of its
Subsidiaries that was not entered into by the Company or any of its Subsidiaries
for the purpose of concealing information from the Administrative Agent and the
Lenders or evading the provisions of this Agreement.
     6.11 Compliance with ERISA.
     (a) Do, and cause each of its ERISA Affiliates to do, each of the
following: (i) maintain each Plan in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state law;
(ii) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(iii) make all required contributions to any Plan subject to Section 412 of the
Code.
     (b) Comply, and cause each of its relevant Subsidiaries to comply, in all
material respects with all applicable Laws relating to the maintenance or
operation of each Foreign Plan, and maintain in full force and effect all
material registrations of any Foreign Plans.
     6.12 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital and other general corporate purposes (including to finance acquisitions
and to refinance Indebtedness) not in contravention of any Law or of any Loan
Document, subject to the limitations set forth in Section 7.12.
     6.13 Senior Indebtedness. The Obligations are hereby designated as “Senior
Indebtedness” and “Designated Senior Indebtedness” for the purposes of and as
defined in the Subordinated Indenture. The Company shall take all additional
actions that may be necessary for the Obligations to continue at all times to
constitute “Senior Indebtedness” and “Designated Senior Indebtedness” (to the
extent applicable) under all Subordinated Indebtedness and otherwise be entitled
to all the benefits of any Senior Indebtedness under all Subordinated
Indebtedness.
     6.14 Covenant to Guarantee Obligations and Give Security.
     (a) If, at any time, any Subsidiary of the Company that is not a Loan Party
shall be a Material Subsidiary of the Company, then, in each case at the
Company’s expense:

74



--------------------------------------------------------------------------------



 



     (i) in the case of a U.S. Material Subsidiary, within 45 days of attaining
such status, the Company shall cause such Subsidiary to duly execute and deliver
to the Administrative Agent a guaranty substantially in the form of Exhibit F or
a supplement thereto, guaranteeing all of the Obligations under the Loan
Documents;
     (ii) in the case of either a U.S. Material Subsidiary or a First Tier
non-U.S. Subsidiary, within 90 days of attaining such status (A) the Company
shall, or shall cause any Subsidiary that is a shareholder of such Material
Subsidiary to, as applicable, duly execute and deliver to the Administrative
Agent (x) a pledge agreement substantially in the form of Exhibit N or a pledge
supplement thereto, and (y) certificates evidencing, in the case of a U.S.
Material Subsidiary, all of the issued and outstanding Capital Stock of such
Subsidiary owned by the Company or any of its Subsidiaries and, in the case of a
First Tier non-U.S. Subsidiary, 65% (or such greater percentage, if applicable,
pursuant to the Pledge Agreement) of the issued and outstanding Capital Stock of
such Subsidiary owned by the Company or any U.S. Subsidiary, which certificates
shall be accompanied by undated stock powers duly executed in blank or the
equivalent under applicable law, and (B) with respect to any Intercompany
Indebtedness of the Loan Parties payable to such Material Subsidiary, (x) the
Company shall, and shall cause such other Loan Parties and such Material
Subsidiary to, execute and deliver an Interco Subordination Agreement or a
supplement thereto, provided that neither the Company nor any of its
Subsidiaries shall be required to comply with the pledge provisions of this
clause (ii) with respect to any First Tier non-U.S. Subsidiary in the event the
Administrative Agent determines in its reasonable discretion after consultation
with the Company and with the concurrence of the Required Lenders that any such
pledge is not commercially feasible; and (y) such Material Subsidiary shall be
otherwise subject to the limitations and requirements of Section 7.03(f);
     (iii) evidence satisfactory to the Administrative Agent that the Lien
granted to the Collateral Agent for the benefit of the Lenders in the collateral
described in clause (ii) above is a perfected security interest (except that
with respect to the pledge of any Capital Stock of any such First Tier non-U.S.
Subsidiary, perfected to the extent applicable), and no Lien exists on any such
collateral described above other than the Lien created in favor of the
Collateral Agent, for the benefit of the Lenders, pursuant to the Loan Documents
and non-consensual Permitted Liens; and
     (iv) at any time and from time to time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, the pledges and
guaranties contemplated by this Section 6.14.
     (b) If, at any time after the Closing Date, the status of any Subsidiary of
the Company shall change so that it no longer meets the definition of “Material
Subsidiary” or “First Tier non-U.S. Subsidiary”, as the case may be, (whether by
voluntary liquidation, dissolution, sale or other transaction or occurrence
permitted under this Agreement, or as a result of a change in its financial
position), upon receipt of a written request by a Responsible Officer of the
Company (i) requesting the release of such Subsidiary from its obligations under
the Subsidiary Guaranty

75



--------------------------------------------------------------------------------



 



and release of such Subsidiary’s Capital Stock from the pledge of such Capital
Stock under the Pledge Agreement or other applicable collateral documentation
with respect to First Tier non-U.S. Subsidiaries, and certifying that such
Subsidiary is no longer a “Material Subsidiary” or “First Tier non-U.S.
Subsidiary”, as the case may be, and no Default is existing or would exist after
giving effect to such release and (ii) certifying that concurrently therewith it
has caused any pledge or guaranty required by the terms of this Agreement to be
delivered in accordance herewith (e.g., the substitution of one First Tier
non-U.S. Subsidiary for another resulting from an internal reorganization
permitted under Section 7.05(c)), the Administrative Agent shall (A) release
such Subsidiary from its obligations under the Subsidiary Guaranty and
(B) request the Collateral Agent to release the shareholder pledgor of such
Subsidiary’s Capital Stock from the pledge under the Pledge Agreement.
     (c) If, at any time, the Company incorporates, creates or acquires any
additional U.S. Subsidiary (other than an Excluded U.S. Subsidiary), or the
status of any Excluded U.S. Subsidiary shall change so that it no longer meets
the definition of “Excluded U.S. Subsidiary,” then, at the Company’s expense:
     (i) within 45 days after such incorporation, creation or acquisition, or
after any U.S. Subsidiary no longer qualifies as an Excluded U.S. Subsidiary,
the Company shall (A) cause such U.S. Subsidiary to duly execute and deliver to
the Administrative Agent a security agreement in substantially the form of
Exhibit M or a supplement thereto and (B) deliver evidence satisfactory to the
Administrative Agent that the Lien granted to the Collateral Agent for the
benefit of the Lenders on the collateral described in such security agreement is
a valid and perfected security interest and that no Lien (other than Liens
permitted by the Security Agreement) exists on any such collateral other than
the Lien granted to the Collateral Agent for the benefit of the Lenders pursuant
to the Loan Documents; and
     (ii) at any time and from time to time, the Company shall promptly execute
and deliver all further instruments and documents and take all such other action
as the Administrative Agent may reasonably believe necessary or desirable to
obtain the full benefits of, or in perfecting and preserving the Liens of, the
pledges and guaranties contemplated by this Section 6.14.
     (d) For the avoidance of doubt, the time periods set forth in clauses
(i) and (ii) of Section 6.14(a) shall relate back to the date on which the
applicable Subsidiary attained the status of a Material Subsidiary of the
Company, including with respect to any Subsidiary of the Company that attained
such status prior to the Closing Date.
     (e) Following any release of Liens as provided in Section 9.10(c), and
until any reestablishment of the Liens under the Security Agreement shall be
required as provided in Section 6.16, the obligations of the Company pursuant to
Section 6.14(c) shall no longer apply.
     (f) For the avoidance of doubt, nothing herein shall require the pledge by
Solectron Canada ULC of any Capital Stock of Solectron USA, Inc. owned by
Solectron Canada ULC.

76



--------------------------------------------------------------------------------



 



     6.15 Post-Closing Items. Within 90 days after the Closing Date the Company
shall deliver to the Administrative Agent, to the extent not delivered prior
thereto, such opinions, assurances and confirmations of non-U.S. counsel to the
Company or its Subsidiaries as may be reasonably required by the Administrative
Agent regarding each of the First Tier non-U.S. Subsidiaries set forth on
Schedule 6.15 to the Disclosure Letter and the enforceability and perfection of
the pledge of the Capital Stock pledged pursuant to the Pledge Agreement.
     6.16 Reestablishment of Liens under the Security Agreement. If, from time
to time following any release of any portion of Liens under the Security
Agreement by the Administrative Agent and the Collateral Agent pursuant to
Section 9.10(c) the Company’s Debt Rating shall no longer be equal to or higher
than BB (S&P) / Ba3 (Moody’s) or BB- (S&P) / Ba2 (Moody’s), the Company shall,
and shall cause each U.S. Subsidiary to (other than any Excluded U.S.
Subsidiary), within 30 days following such decline in ratings (or such longer
period as the Administrative Agent may agree, in its sole discretion), execute
and deliver such instruments and documents in form and substance reasonably
satisfactory to the Administrative Agent and take such other actions, in each
case, as the Administrative Agent shall deem necessary to grant to the
Collateral Agent, for the benefit of the Lenders, a valid and perfected security
interest on all assets and properties that would at that time comprise the
collateral under the Security Agreement if the Security Agreement were still in
effect, subject to no Lien (other than Liens permitted by the Security
Agreement), pursuant to a security agreement substantially in the form of the
Security Agreement (which security agreement shall be deemed the Security
Agreement for all purposes of this Agreement and the other Loan Documents).
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than inchoate indemnity obligations) shall remain unpaid
or unsatisfied, or any Letter of Credit or Interest Rate Swap shall remain
outstanding, the Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively “Permitted Liens”):
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 to the
Disclosure Letter and any renewals or extensions thereof, provided that the
property covered thereby is not increased and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b) except
that Liens on cash securing Synthetic Lease Obligations shall be governed by
Section 7.01(r);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

77



--------------------------------------------------------------------------------



 



     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money in an aggregate
amount not in excess of the Threshold Amount (except to the extent covered by
independent third-party insurance as to which the insurer has acknowledged in
writing its obligation to cover), unless any such judgment remains undischarged
for a period of more than 30 consecutive days during which execution is not
effectively stayed;
     (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness or any one or more successive
refinancings thereof (and accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof) and (ii) the
Indebtedness secured thereby does not exceed the cost or Fair Market Value,
whichever is lower, of the property being acquired as measured on the date of
acquisition;
     (j) Liens on assets (including real estate) acquired in Permitted
Acquisitions after the date of this Agreement; provided, however, that (i) such
Liens existed at the time of the Permitted Acquisition and were not created in
anticipation thereof, (ii) any such Lien does not by its terms cover any assets
(other than after acquired property or proceeds) after the time of the Permitted
Acquisition which were not covered immediately prior thereto, and (iii) any such
Lien does not by its terms secure any Indebtedness other than Indebtedness
secured thereby immediately prior to the time of the Permitted Acquisition;
     (k) Liens in favor of any Loan Party on all or part of the assets of any
Subsidiary of the Company securing Indebtedness owing by such Subsidiary of the
Company to any Loan Party, subject to the limitations and requirements under
Section 7.03(f);
     (l) Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts, other funds maintained with a creditor
depository institution, or investment or securities accounts; provided that
(i) such account is not a dedicated cash collateral account and is not

78



--------------------------------------------------------------------------------



 



subject to restrictions against access by the Company or the relevant Subsidiary
in excess of those set forth by the regulations promulgated by the FRB, and
(ii) such account is not intended by the Company or any of its Subsidiaries to
provide collateral to the depository institution with respect to otherwise
unrelated obligations of the Company or any such Subsidiary to such depository
institution;
     (m) Liens consisting of pledges of cash collateral or government securities
to secure Swap Contracts on a mark-to-market basis only, provided that the
aggregate value of such collateral so pledged by the Company and its
Subsidiaries does not at any time exceed $100,000,000 in the aggregate;
     (n) Leases or subleases and licenses or sublicenses granted to others in
the ordinary course of business which do not interfere in any material respect
with the business operations of the Company or any applicable Subsidiary;
     (o) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (p) Liens on insurance proceeds securing the payment of financed insurance
premiums;
     (q) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness permitted by Section 7.03 is issued;
     (r) Liens consisting of pledges of cash collateral to secure (i) Synthetic
Lease Obligations in existence on the Closing Date and any refinancings or
extensions thereof (provided that the aggregate amount of such cash collateral
securing such Synthetic Lease Obligations shall not at any time exceed
$110,000,000 less any amount of such cash collateral released to the Company or
its Subsidiaries as a result of any refinancing or restructuring of such
obligations or otherwise, other than any of such cash collateral utilized to
collateralize any reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in each case to the extent the same are
capitalized in connection with any such refinancing or restructuring), or (ii)
Indebtedness of any non-U.S. Subsidiary solely for the purpose of repatriating,
on a tax-efficient basis, cash held by any non-U.S. Subsidiary out of the
applicable foreign jurisdiction for the benefit of any Loan Party;
     (s) additional Liens on its U.S. property, assets or revenue securing
Indebtedness in an aggregate amount so secured at any time not exceeding
$25,000,000;
     (t) additional Liens on its non-U.S. property, assets or revenue securing
Indebtedness in an aggregate amount so secured at any time not exceeding
$75,000,000; and
     (u) Liens on Receivables Program Assets in connection with any Disposition
of such Receivables Program Assets permitted by Section 7.05(i);
provided that, notwithstanding any of Sections 7.01(a) through 7.01(u), in no
event shall the Company or any Subsidiary of the Company create, incur, assume
or suffer to exist any Lien

79



--------------------------------------------------------------------------------



 



(other than non-consensual Permitted Liens) upon (i) any collateral under the
Pledge Agreement or upon any Capital Stock of any Material Subsidiary owned by a
Loan Party, except in accordance with Section 7.01(a) or (ii) any Receivables,
except pursuant to Sections 7.01(a), 7.01(b), 7.01(c), 7.01(j), 7.01(k) or
7.01(u).
     7.02 Investments. Make any Investments, except:
     (a) Investments that are existing on the date hereof and described in
Schedule 7.02 to the Disclosure Letter;
     (b) Investments held by the Company or any Subsidiary in the form of cash
equivalents or short-term marketable securities in accordance with the Company’s
investment policy as from time to time in effect;
     (c) advances to officers, directors and employees of the Company and its
Subsidiaries at any time outstanding in an aggregate amount not to exceed
$10,000,000, for travel, entertainment, relocation and other ordinary business
purposes;
     (d) (i) Investments of any Loan Party in any U.S. Subsidiary, or
Investments of any Subsidiary in any Loan Party or another U.S. Subsidiary,
provided that with respect to such Investments in the form of Intercompany
Indebtedness, subject to the limitations and requirements under Section 7.03(f),
(ii) Investments in the form of Intercompany Indebtedness of any Loan Party in
any non-U.S. Subsidiary, subject to the limitations and requirements under
Section 7.03(f), (iii) Investments of any non-U.S. Subsidiary in any other
non-U.S. Subsidiary and (iv) Investments of any non-Material Subsidiary payable
to any other non-Material Subsidiary;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable, prepaid royalties or notes receivable arising from the sale
or lease of goods or services in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;
     (f) Guarantees permitted by Section 7.03;
     (g) Investments permitted by Section 7.04;
     (h) capital expenditures permitted by Section 7.10;
     (i) Investments to consummate Permitted Acquisitions (and Investments of
such acquired Person, which Investments existed at the time of such acquisition
and were not created in contemplation of such event);
     (j) Investments constituting Swap Contracts or payments or advances under
Swap Contracts permitted under Section 7.03(d);
     (k) Investments accepted in connection with Dispositions permitted by
Section 7.05;

80



--------------------------------------------------------------------------------



 



     (l) Investments acquired by the Company or any of its Subsidiaries (i) in
exchange for any other Investment held by the Company or such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such Investment, or (ii) as a result of a
foreclosure by the Company or any of its Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;
     (m) Investments (or that portion of any Investment) made (i) solely with
Capital Stock of the Company, or (ii) with up to 50% of the cash proceeds from
the contemporaneous sale of Capital Stock of the Company; and
     (n) Investments at any time outstanding not exceeding in the aggregate 7.5%
of Consolidated Total Assets of the Company and its Subsidiaries as of the last
day of the immediately preceding fiscal quarter during the term of this
Agreement.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents (other than Indebtedness with
respect to any Interest Rate Swap);
     (b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
to the Disclosure Letter and any refinancings, refundings, renewals, amendments
or extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
     (c) Guarantees of (i) any Subsidiary of the Company in respect of
Indebtedness permitted hereunder of the Company (other than Indebtedness under
the Senior Notes, the ACES, Convertible Notes and the LYONs), (ii) the Company
or any of its Subsidiaries in respect of Indebtedness permitted hereunder of any
Loan Party, or (iii) any non-U.S. Subsidiary of the Company in respect of
Indebtedness permitted hereunder of any other non-U.S. Subsidiary of the
Company;
     (d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person and not
for purposes of speculation or taking a “market view;” (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
and (iii) at any time, the aggregate Swap Termination Value which would be owed
by the Company and its Subsidiaries in the event of a Termination Event under
all such Swap Contracts does not exceed $100,000,000;
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations,
purchase money obligations and other obligations, the proceeds of which are used
to acquire or construct fixed or capital assets or improvements with respect
thereto within the limitations set forth in

81



--------------------------------------------------------------------------------



 



Section 7.01(i) or any refinancings, refundings, renewals, amendments or
extensions thereof, provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder; provided further, that the aggregate amount of such Indebtedness at
any one time outstanding in reliance on this Section 7.03(e) shall not exceed 5%
of Consolidated Total Assets of the Company and its Subsidiaries as of the last
day of the immediately preceding fiscal quarter;
     (f) (i) Intercompany Indebtedness of any Loan Party payable to the Company
or any of its Subsidiaries or Intercompany Indebtedness of any Subsidiary of the
Company payable to any Loan Party, provided that, simultaneously with the
incurrence of such loan (or in the case of any Subsidiary that is not a U.S.
Material Subsidiary, within 10 days after the incurrence thereof), the Company
shall cause (A) all such Intercompany Indebtedness to be subject to a perfected
Lien pursuant to the Pledge Agreement (other than any Intercompany Indebtedness
payable to a non-U.S. Subsidiary of the Company), and (B) all such Intercompany
Indebtedness of any Loan Party to be subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Interco
Subordination Agreement; provided further, that no such Intercompany
Indebtedness shall be evidenced by any note or other instrument unless such note
is substantially in the form of Exhibit K and the payee thereunder shall
immediately endorse and deliver the same to the Collateral Agent;
(ii) Indebtedness of any non-U.S. Subsidiary payable to any other non-U.S.
Subsidiary; and (iii) Indebtedness of any non-Material Subsidiary payable to any
other non-Material Subsidiary;
     (g) Indebtedness consisting of guarantees (and other credit support) of the
obligations of vendors and suppliers of the Company or its Subsidiaries in
respect of transactions entered into in the ordinary course of business;
provided that the aggregate principal amount of the Indebtedness in respect of
which such guarantees (and other credit support) are provided shall not exceed
at any time $10,000,000;
     (h) Indebtedness of any non-U.S. Subsidiary entered into to facilitate
repatriation of blocked cash, the proceeds of which are disbursed to a Loan
Party;
     (i) Subordinated Indebtedness at any time outstanding in an aggregate
amount not exceeding 10% of Consolidated Total Assets of the Company and its
Subsidiaries as of the last day of the immediately preceding fiscal quarter;
     (j) Indebtedness constituting any Disposition permitted by Section 7.05(i)
and any Indebtedness incurred to provide credit support put in place in
connection with any Receivables Financing Program; and
     (k) additional Indebtedness (other than Guarantees in respect of the Senior
Notes, the ACES, the LYONs and Convertible Notes) at any time outstanding in
reliance on this Section 7.03(k) in an aggregate amount not exceeding 5% of
Consolidated Total Assets of the Company and its Subsidiaries as of the last day
of the immediately preceding fiscal quarter.

82



--------------------------------------------------------------------------------



 



     7.04 Fundamental Changes. Merge, consolidate with or into, or convey,
transfer lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
     (a) any Person may merge into or consolidate with the Company in a
transaction in which the Company is the surviving corporation;
     (b) any Person may merge into or consolidate with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, provided that if such
Subsidiary is a Loan Party, the Loan Party shall be the surviving entity;
     (c) the Company and the Subsidiaries may make Permitted Acquisitions; and
     (d) any Disposition permitted under Section 7.05.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) any Subsidiary may Dispose of any of its property (upon voluntary
liquidation or otherwise) to any other Subsidiary for Fair Market Value in cash
or other tangible assets;
     (b) any Subsidiary may Dispose of any of its property (upon voluntary
liquidation or otherwise) to the Company or to another Loan Party, and the
Company may Dispose of any of its assets to any Loan Party;
     (c) the Capital Stock of any Subsidiary that is not a Loan Party or is a
First Tier non-U.S. Subsidiary may be Disposed of to the Company or any other
Subsidiary to facilitate internal reorganizations, provided that any such
reorganization shall not be materially adverse to the interest of the Lenders;
     (d) the Company and its Subsidiaries may Dispose of equipment or real
property other than in the ordinary course of business to the extent that such
property is exchanged for credit against the purchase price of similar property,
plant or equipment used or useful in a permitted business or the proceeds of
such disposition are reasonably promptly applied to the purchase price of such
property, plant or equipment used or useful in a permitted business;
     (e) any Subsidiary may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders and any
distribution or other transfer of assets in connection with such liquidation or
dissolution is made to the Company or another Subsidiary in an amount consistent
with such person’s ownership percentage of the Subsidiary being dissolved or
liquidated;
     (f) the Company and the Subsidiaries may make Dispositions of obsolete,
worn out or surplus property or property that is no longer used or useful in the
business of the Company or its Subsidiaries;

83



--------------------------------------------------------------------------------



 



     (g) the Company and its Subsidiaries may enter into non-exclusive licenses
of IP Rights;
     (h) the Company and its Subsidiaries may (i) make any Disposition in any
transaction in the ordinary course of business, (ii) make Investments permitted
under Section 7.02, (iii) make capital expenditures permitted under
Section 7.10, (iv) make Restricted Junior Payments permitted under Section 7.06,
(iv) incur or repay Indebtedness permitted under Section 7.03, and (v) incur
Liens permitted under Section 7.01;
     (i) the Company and its Subsidiaries may enter into any Receivables
Financing Program to securitize or otherwise make Dispositions of Receivables
Program Assets, provided that (i) any such transaction in respect of Receivables
Program Assets owing by account debtors domiciled in the United States shall not
exceed $50,000,000 in the aggregate in any calendar year, and (ii) any such
transaction in respect of Receivables Program Assets owing by account debtors
domiciled outside the United States shall not exceed $250,000,000 in the
aggregate in any calendar year; and
     (j) the Company and each Subsidiary may make Dispositions not otherwise
permitted hereunder; provided that (i) such Disposition is for Fair Market
Value, (ii) at the time of any disposition and after giving effect thereto, no
Default or no Event of Default shall exist or shall result from such
Disposition, and (iii) the Net Disposition Proceeds from all such Dispositions
by the Company and its Subsidiaries, together, shall not exceed (x) in any
fiscal year after the fiscal year ending August 31, 2006, 5% of the Consolidated
Total Assets of the Company and its Subsidiaries as of the last day of the
immediately prior fiscal year.
     7.06 Restricted Junior Payments. Declare, pay, make or set apart, or agree
to declare, pay, make or set apart, any sum for any Restricted Junior Payment,
except that
     (a) the Company and its Subsidiaries may make regularly scheduled payments
in respect of any Subordinated Indebtedness in accordance with the terms of, and
only to the extent not prohibited by, and subject to the subordination
provisions pursuant to which such Subordinated Indebtedness was issued and, if
applicable, pursuant to the Interco Subordination Agreement;
     (b) each Subsidiary may make any Restricted Junior Payments to the Company
and to Subsidiaries and, so long as no Default shall have occurred and be
continuing in the case of a Restricted Junior Payment by a non-wholly-owned
Subsidiary, to the Company, any other Subsidiary and to other owners of Capital
Stock of such Subsidiary on a pro rata basis based on their relative ownership
interests;
     (c) (i) the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock of such
Person, and (ii) Solectron Global Services Canada Inc. or 3942163 Canada Inc.
may declare and pay dividends or make distributions with respect to its
non-voting exchangeable shares as required by the instruments currently in
effect governing the terms of such shares; provided that, any such dividend or
distribution that is not in the form of such non-voting exchangeable shares
shall be deemed a

84



--------------------------------------------------------------------------------



 



dividend or distribution made by the Company for purposes of Section 7.06(f),
and the Company must have sufficient availability under such subclause to permit
the dividend or distribution;
     (d) the Company and each Subsidiary may (i) purchase, redeem or otherwise
acquire shares of its common stock or warrants or options to acquire any such
shares or prepay Subordinated Indebtedness with the proceeds received from the
substantially concurrent issue of new shares of its common stock or (ii) prepay
Subordinated Indebtedness with the proceeds received from the substantially
concurrent issue of new Subordinated Indebtedness, provided that, in each case,
no Default has occurred and is continuing;
     (e) the Company and its Subsidiaries may make payments or distributions to
dissenting stockholders pursuant to applicable law pursuant to or in connection
with a Permitted Acquisition;
     (f) the Company may make Restricted Junior Payments up to an amount equal
to the greater of (i) $50,000,000 and (ii) $50,000,000 plus 50% of positive
Consolidated Net Income, if any, of the Company and its Subsidiaries for the
period (taken as one accounting period) from the beginning of the first fiscal
quarter commencing after the Closing Date to the end of the Company’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Junior Payment (or if such Consolidated
Net Income for such period is a deficit, minus an amount equal to the sum of
100% of such deficit plus Cash Restructuring Charges and Non-Cash Restructuring
Charges, in each case determined on an after-tax basis and deducted in
calculating Consolidated Net Income for such period), computed on a cumulative
basis with other such transactions under this Section 7.06(f) by the Company
since that date; provided, that, immediately after giving effect to such
proposed action, no Default would exist; and provided further, that,
notwithstanding anything to the contrary in this Section 7.06(f) (other than the
requirement that no Default would exist after giving effect to the proposed
action), the Company shall not make any Restricted Junior Payment of the type
described in clause (ii) of the definition of Restricted Junior Payment to the
extent it relates to common stock of the Company (a “Common Stock Buy-Back”)
except as provided below, and provided further, that, notwithstanding anything
to the contrary in this Section 7.06(f) (other than the requirement that no
Default would exist after giving effect to the proposed action), the Company may
make Restricted Junior Payments of the type described in clause (i) of the
definition of Restricted Junior Payments (“Distributions”) and Common Stock
Buy-Backs if immediately after giving effect to such Distribution and/or Common
Stock Buy-Back the sum of the Liquidity and Availability would not be less than
$700,000,000, calculated as of the date of such Distribution and/or Common Stock
Buy-Back (after and giving effect thereto), and the Company shall have delivered
to the Administrative Agent (in form and substance satisfactory to it and the
Required Lenders), a certificate of a Responsible Officer of the Company to such
effect, together with all relevant computations and data evidencing the
foregoing.
     (g) the Company may make (i) any payment on or with respect to, or
repurchase, redeem, defease or acquire or retire for value, any Convertible
Notes of the Company in connection with an optional redemption of such
Convertible Notes pursuant to the terms thereof, provided that the current
market price per share of the Company’s common stock (calculated based upon the
average closing price as reported on the New York Stock Exchange (or other
national securities exchange on which such common stock is listed) for the
30-trading day period

85



--------------------------------------------------------------------------------



 



immediately preceding the date any notice of redemption is sent or published)
into which such Convertible Notes is convertible equals or exceeds 150% of the
conversion price in effect for such Convertible Notes on the date of such
notice, and (ii) any payment of cash in lieu of any fractional shares
deliverable upon conversion of any such Convertible Notes in compliance with the
terms of the instruments governing such Convertible Notes; provided that, in
each case, any amounts paid in cash pursuant to this subsection will reduce the
amount available for Restricted Junior Payments under Section 7.06(f); and
     (h) the Company may effect any Convertible Note Cash Conversion Settlement
in respect of any Convertible Notes, if at the time of such Convertible Note
Cash Conversion Settlement and after giving effect thereto, no Default or Event
of Default shall exist or shall result from such Convertible Note Cash
Conversion Settlement.
     7.07 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code); (b) fail to comply with ERISA or any other applicable
Laws; (c) amend, adopt or terminate any Plan of such action could be reasonably
expected to have a Material Adverse Effect; or (d) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA), which,
with respect to each event listed above, could be reasonably expected to have a
Material Adverse Effect.
     7.08 Change in Nature of Business; Fiscal Year End. (a) Engage in any
material line of business substantially different from those lines of business
conducted by the Company and its Subsidiaries on the Closing Date or any
business reasonably related or incidental thereto or reasonable extensions
thereof, or (b) change its fiscal year end from the last Friday of August in
each fiscal year.
     7.09 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or any Subsidiary as would reasonably be expected to be obtainable
by the Company or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among the Company and any
of its Subsidiaries or between and among any Subsidiaries.
     7.10 Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations, Permitted Acquisitions, and acquisitions of
assets as a result of the termination of Synthetic Lease Obligations), except
for capital expenditures not exceeding, in the aggregate for the Company and its
Subsidiaries for any consecutive four-quarter period beginning on September 1,
2005, and each four-quarter period beginning on each September 1 thereafter an
amount equal to $300,000,000.
     7.11 Burdensome Agreements. Except to the extent included as of the Closing
Date in the provisions of any Contractual Obligation listed in Schedule 7.11 to
the Disclosure Letter,

86



--------------------------------------------------------------------------------



 



enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets in favor of the Lenders under the Loan Documents, or
(ii) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Capital Stock or to make or repay loans or advances to the
Company or any other Subsidiary or to guarantee Indebtedness of the Company or
any other Subsidiary; if any such prohibition, restriction or condition is
materially more burdensome to any Loan Party than any similar prohibition,
restriction or condition contained in this Agreement or any other Loan Document;
provided that the foregoing shall not apply to:
     (a) restrictions and conditions imposed by Law, by this Agreement or the
other Loan Documents;
     (b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be);
     (c) restrictions with respect to the disposition or transfer of assets or
property in asset sale agreements, stock sale agreements and other similar
agreements entered into in the ordinary course of business (provided that in
each case (i) the Company or any Subsidiary party to any such agreement is the
seller, and (ii) such restrictions are limited to the property or assets that
are the subject of such agreement);
     (d) restrictions with respect to the disposition or distribution of assets
or property in joint venture agreements, partnership agreements and other
similar agreements entered into in the ordinary course of business, in each case
so long as (i) the joint venture, partnership or other subject of such agreement
is not a Subsidiary of the Company, and (ii) the counterparty to such agreement
is not an Affiliate of the Company.
     (e) restrictions in agreements evidencing Indebtedness (A) permitted by (i)
Section 7.03(b), to the extent such restrictions exist on the Closing Date (or
to the extent that a substantially similar restriction existed in the agreements
evidencing Indebtedness outstanding on the Closing Date that has been
subsequently refinanced, refunded, renewed, amended or extended) and (ii)
Section 7.03(e), that impose restrictions on the property so acquired or
(B) secured by cash collateral in compliance with Section 7.01 that imposes
restrictions on any cash collateral therefor;
     (f) restrictions on property to be transferred or optioned that are or were
created by virtue of any transfer of, agreement to transfer or option or right
with respect to any property, assets or Capital Stock not otherwise prohibited
under this Agreement;
     (g) restrictions and conditions applicable to any Subsidiary acquired after
the date hereof if such restrictions and conditions existed at the time such
Subsidiary was acquired, were not created in anticipation of such acquisition,
and applying solely to such acquired Subsidiary;

87



--------------------------------------------------------------------------------



 



     (h) restrictions in any agreement for the sale or other disposition of a
Subsidiary that relate to such Subsidiary pending its sale or other disposition;
     (i) restrictions contained in any working capital facility entered into by
a non-U.S. Subsidiary and applying solely to such non-U.S. Subsidiary; provided
that the aggregate Fair Market Value of assets subject to any such facilities
shall not at any time exceed 2% of Consolidated Total Assets of the Company and
its Subsidiaries as of the last day of the immediately preceding fiscal quarter;
     (j) restrictions in agreements entered into in connection with the
incurrence of Permitted Liens that limit the right of the Company or any of its
Subsidiaries to dispose of the assets subject to such Permitted Lien; and
     (k) restrictions on cash or other deposits provided or made by customers,
in each case under contracts entered into in the ordinary course of business.
     In no event shall any agreement or other arrangement (except as permitted
under Sections 7.11(a) through 7.11(k)) restrict the ability of the Company or
any of its Subsidiaries to grant Liens in favor of the Lenders under the Loan
Documents.
     7.12 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
(a) purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose, in
each case in violation of, or for a purpose which violates, or would be
inconsistent with, Regulation T, U or X of the FRB, or (b) finance any
Unfriendly Acquisition. Without limiting the generality of the foregoing, the
Company shall not use the proceeds of any Credit Extension to finance all or any
part of any Distribution or Common Stock Buy-Back.
     7.13 Financial Covenants.
     (a) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter of the Company to be greater than the ratio set forth opposite such
fiscal quarter below:

          Fiscal quarter   Maximum ratio
Fiscal quarter ending in August, 2006
    4.25 to 1.0  
Each fiscal quarter in the fiscal year ending in August, 2007
    4.25 to 1.0  
Each fiscal quarter in the fiscal year ending in August, 2008
    4.00 to 1.0  
Each fiscal quarter thereafter
    3.75 to 1.0  

     (b) Cash Interest Coverage Ratio. Permit the Cash Interest Coverage Ratio,
as of the end of any fiscal quarter of the Company, to be less than 4 to 1.

88



--------------------------------------------------------------------------------



 



With respect to any period during which a Permitted Acquisition or an asset sale
has occurred (each, a “Subject Transaction”), for purposes of determining
compliance with the financial covenants set forth in this Section 7.13,
Consolidated EBITDA and the components of Consolidated Cash Interest Charges
shall be calculated with respect to such period on a pro forma basis (including
pro forma adjustments arising out of events which are directly attributable to a
Subject Transaction, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act of 1933, and as
interpreted by the staff of the Securities and Exchange Commission, which would
include cost savings resulting from head count reduction, closure of facilities
and similar restructuring charges, which pro forma adjustments shall be
certified by the chief financial officer of the Company) using the historical
audited, if available, financial statements of any business so acquired or to be
acquired or sold or to be sold and the consolidated financial statements of the
Company and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period).
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Any Borrower fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three (3) Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any
commitment, facility, utilization or other fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
     (b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03, 6.05, 6.12 or Article
VII; or
     (c) Other Defaults. Any Loan Document Party fails to perform or observe any
other covenant or agreement (not specified in Sections 8.01(a) or 8.01(b))
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Company or any other Loan Document Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material aspect when made or deemed made;
or
     (e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of one or more items of
Indebtedness or Guarantees (other than Indebtedness hereunder) having an
aggregate principal amount (including undrawn committed or

89



--------------------------------------------------------------------------------



 



available amounts and including amounts owing to all creditors under one or more
combined or syndicated credit arrangements) of more than $25,000,000, and such
failure continues beyond the applicable grace period specified in the agreement
or instrument relating to such Indebtedness or Guarantees, or (B) fails to
observe or perform any other agreement or condition relating to any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having a principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $25,000,000, or any other similar
event occurs, the effect of which default or other similar event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of any such Guarantee (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased or redeemed (automatically or otherwise) prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under one or more Swap Contracts an
Early Termination Date (as defined in such Swap Contracts) resulting from
(A) any event of default under such Swap Contracts as to which the Company or
any Subsidiary is the Defaulting Party (as defined in such Swap Contracts), or
(B) any Termination Event (as so defined) under such Swap Contracts as to which
the Company or any Subsidiary is an Affected Party (as so defined) and, in any
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than $25,000,000 in the aggregate; or
     (f) Insolvency Proceedings, Etc. The Company or any of its Subsidiaries
(other than an Insignificant Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to the
Company or any of its Subsidiaries or to all or any part of its property is
instituted without the consent of the Company or any of its Subsidiaries and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Company or any of its
Subsidiaries (other than an Insignificant Subsidiary) becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or
     (h) Judgments. There is entered against the Company or any Subsidiary
(other than an Insignificant Subsidiary) (i) a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any non-monetary final judgments that have,
or would reasonably be expected to have, taken as a whole a Material Adverse
Effect and, in either case, (A) enforcement proceedings are commenced by any
creditor

90



--------------------------------------------------------------------------------



 



upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) With respect to any Plan that has any Unfunded Pension
Liability, the occurrence of either (A) the filing of a notice of intent to
terminate, the treatment of any Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate any Pension Plan or Multiemployer Plan; or (B) any event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (ii) an ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount; or (iii) the Company or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
     (j) Failure by the Company or any Subsidiary Guarantor to Perform
Covenants; Invalidity of any Guaranty. The Company or any Subsidiary Guarantor
shall fail to perform or observe any term, covenant or agreement contained in
the applicable Guaranty on its part to be performed or observed, or any default
shall occur under such Guaranty, and any such failure or default shall continue
after the applicable grace period, if any, specified in such Guaranty as of the
date of such failure, or any defined “Event of Default” as defined in any
Guaranty shall have occurred and is continuing; or any Guaranty shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect (except as expressly permitted hereunder), or the Company or any
Subsidiary Guarantor or any other Person shall contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder; or
     (k) Impairment of Security, etc. Any Loan Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Loan Document Party thereto; any Loan Document
Party or any other party shall, directly or indirectly, contest in any manner
such effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, ceases to be a perfected first priority Lien (except that with
respect to the pledge of any Capital Stock of First Tier non-U.S. Subsidiaries,
perfected first priority Lien to the extent applicable); or
     (l) Change of Control. There occurs, with respect to the Company, any
Change of Control; or there shall occur, with respect to any other Indebtedness
of the Company in excess of $25,000,000, any “change of control” thereunder.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

91



--------------------------------------------------------------------------------



 



     (a) declare the commitment of each Lender to make Loans and any obligation
of an L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document (including any Interest Rate Swap or
Joinder Agreement) to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers;
     (c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and any Swap Counterparties
all rights and remedies available to it and such parties under the Loan
Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
an L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), and subject to the
terms of the Intercreditor Agreement, any amounts received on account of the
Obligations shall be applied by the Agents, the L/C Issuers and the Lenders in
the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Agents in their capacities as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Letter of
Credit Fees) payable to the Lenders or the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest and Letter of Credit Fees on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and L/C Issuers in proportion to
the respective amounts described in this clause Third payable to them;

92



--------------------------------------------------------------------------------



 



     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the respective L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX
THE AGENTS
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent and Collateral Agent hereunder and under the other Loan
Documents and authorizes each Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Agents, the Joint Lead Arrangers, the Lenders and the L/C Issuers, and no
Borrower shall have rights as a third party beneficiary of any of such
provisions.
     9.02 Rights as a Lender. The Persons serving as the Agents hereunder and
under the other Loan Documents shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the
Persons serving as the Agents hereunder in their individual capacities. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and under the other Loan
Documents and without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, neither Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other

93



--------------------------------------------------------------------------------



 



Loan Documents that such Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
no Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by such Person serving
as an Agent or any of its Affiliates in any capacity.
     No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Company, the other Agent, a Lender or an L/C Issuer.
     No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
     9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, the
issuance of a Letter of Credit, or relating to any collateral, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, each Agent
may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless such Agent shall have received notice to the contrary from such
Lender or such L/C Issuer prior to the making of such Loan, the issuance of such
Letter of Credit or any action (or inaction) or other event relating to
collateral. Each Agent may consult with legal counsel (who may be counsel for
the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

94



--------------------------------------------------------------------------------



 



     9.05 Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document,
including holding collateral, by or through any one or more sub-agents appointed
by such Agent. Each Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of such Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
     9.06 Resignation of Administrative Agent and Collateral Agent.
     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     (b) The Collateral Agent may resign from the performance of all its
functions and duties under the Intercreditor Agreement, the Interco
Subordination Agreement and the Pledge Agreement and any other Loan Document
(collectively, the “Collateral Agreements”) at any time by giving notice of its
resignation to the Lenders, the L/C Issuers, the Company, each other pledgor
under the Pledge Agreement and each other debtor under the Security Agreement.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in

95



--------------------------------------------------------------------------------



 



the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Collateral Agent meeting the qualifications set forth above; provided
that if the Collateral Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the Collateral Agreements and (2) and the Lenders shall perform all of
the duties of the Collateral Agent hereunder until such time as the Required
Lenders appoint a successor Collateral Agent as provided for above in this
Section, pursuant to such intercreditor documentation as the Required Lenders
shall require. Upon the acceptance of a successor’s appointment as Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Collateral Agent, and the retiring Collateral Agent shall be discharged from all
of its duties and obligations hereunder or under the Collateral Agreements (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Collateral Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. The retiring Collateral Agent under the Collateral Agreements
shall promptly (i) transfer to such successor collateral agent all sums,
securities and other items of collateral described therein, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor collateral agent under the Collateral
Agreements, and (ii) execute and deliver to such successor collateral agent such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
collateral agent of any security interests created thereunder. After any
retiring Collateral Agent’s resignation hereunder as the collateral agent, the
provisions of the Collateral Agreements and of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Collateral Agent was
acting as Collateral Agent.
     (c) Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuers, (b) the retiring L/C
Issuers shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuers to effectively assume the obligations
of the retiring L/C Issuers with respect to such Letters of Credit.
     9.07 Non-Reliance on Agents and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon the
Agents, the Joint Lead Arrangers or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents, the Joint Lead Arrangers or
any other Lender or any of

96



--------------------------------------------------------------------------------



 



their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers or Co-Syndication Agents or Joint Book
Managers, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or an L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered to, and if requested by the Required Lenders shall, by
intervention in such proceeding or otherwise:
     (a) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers and the Agents under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and
     (b) collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
the Collateral Agent, each Lender and the L/C Issuers to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Collateral Agent, the
Lenders and the L/C Issuers, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of the Collateral
Agent, any Lender or L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

97



--------------------------------------------------------------------------------



 



     9.10 Collateral and Guaranty Matters. Each Lender hereby authorizes the
Administrative Agent, on behalf of and for the benefit of the Lenders, to be the
agent for and representative of the Lenders with respect to, and to enter into,
or appoint and authorize the Collateral Agent to enter into, all other Loan
Documents, as applicable, including the Guaranties, the Pledge Agreement, the
Security Agreement, the Intercreditor Agreement and the Interco Subordination
Agreement. The Administrative Agent is further authorized on behalf of all the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action, or permit the Collateral Agent to
take any action, with respect to any collateral or the Loan Documents which may
be necessary to perfect and maintain perfected the security interest in and
Liens upon any collateral granted pursuant to any Loan Document. Subject to
Section 10.01, the Lenders and the L/C Issuers irrevocably authorize each of the
Agents, at its option and in its discretion:
     (a) to release any Lien on any property granted to or held by such Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, or
(ii) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders;
     (b) (i) to release any Lien encumbering any assets constituting collateral
under the Security Agreement, the Pledge Agreement or any other collateral
document or the Capital Stock of any Subsidiary (and any Intercompany Note
evidencing indebtedness of such Subsidiary payable to any Loan Party) that is
the subject of a sale or other disposition permitted hereby or is a release
otherwise explicitly permitted by the terms of the Loan Documents or to which
the Required Lenders (or such other Lenders as may be required to give such
consent under Section 10.01) have otherwise consented, (ii) to release any Loan
Document Party (other than the Company) that is the subject of a sale or other
disposition permitted hereby or is a release otherwise explicitly permitted by
the terms of the Loan Documents or to which the Required Lenders (or such other
Lenders as may be required to give such consent under Section 10.01) have
otherwise consented, from its obligations under the Security Agreement, the
Pledge Agreement, the Interco Subordination Agreement or other collateral
document, or (iii) to release any Subsidiary Guarantor from the Subsidiary
Guaranty that is the subject of a sale or other disposition permitted hereby or
is a release otherwise explicitly permitted by the terms of the Loan Documents
or to which the Lenders have given their consent under Section 10.01;
     (c) subject to the provisions of Section 6.16, to release the Liens
encumbering the assets constituting collateral under the Security Agreement, in
the event that the Company has achieved a Debt Rating of BB (S&P) / Ba3
(Moody’s) (stable/stable) or BB- (S&P) / Ba2 (Moody’s) (stable/stable) or any
higher rating, at the Company’s request and expense within 45 days of the date
upon which the Administrative Agent receives such release request from the
Company, together with a confirmation that the Company has achieved such Debt
Ratings, as certified to the Collateral Agent by a Responsible Officer of the
Company; provided, for the avoidance of doubt, that such Debt Rating is
maintained or does not fall below BB- (S&P) / Ba2 (Moody’s) (stable/stable) on
or prior to such release date; or

98



--------------------------------------------------------------------------------



 



     (d) to subordinate any Lien on any property granted to or held by such
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i).
     Upon request by either Agent at any time, the Required Lenders will confirm
in writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Lien or any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty pursuant to this
Section 9.10.
     Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Company, each Agent and each Lender hereby agree that no
Lender shall have any right individually to realize upon any of the collateral
under the Pledge Agreement, the Security Agreement or any supplement thereto or
to enforce the Guaranties or the Interco Subordination Agreement, as applicable,
it being understood and agreed that all such powers, rights and remedies
thereunder may be exercised solely by the Administrative Agent or the Collateral
Agent, as the case may be, on behalf of Lenders in accordance with the terms
hereof and the other Loan Documents.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

99



--------------------------------------------------------------------------------



 



     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
     (g) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (h) release all or substantially all of any collateral in any transaction
or series of related transactions, or release the Company from the Company
Guaranty or all or substantially all of the Subsidiary Guarantors from the
Subsidiary Guaranty, in each case without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
relevant Agent in addition to the Lenders required above, affect the rights or
duties of such Agent under this Agreement or any other Loan Document; and
(iii) a Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrowers, the Agents, or the L/C Issuers, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02;
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire;
and
     (iii) if to any Swap Counterparty, as shall be set forth in the applicable
Joinder Agreement(s).

100



--------------------------------------------------------------------------------



 



     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Collateral Agent, the Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, any L/C Issuer or
any other

101



--------------------------------------------------------------------------------



 



Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Agents and the L/C
Issuers may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company, the Agents and the L/C
Issuers. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Agents, L/C Issuers and Lenders. The Agents, the Joint Lead
Arrangers, the L/C Issuers and the Lenders shall be entitled to rely and act
upon any notices (including telephonic Committed Loan Notices) purportedly given
by or on behalf of any Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Company shall
indemnify each Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with an
Agent may be recorded by such Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agents, the Joint Lead Arrangers and
their Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Agents), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by either Agent, either Joint Lead Arranger, any
Lender or any L/C Issuer (including the fees, charges and disbursements of any
counsel for each Agent, any Lender or any L/C Issuer), and shall pay all fees
and time charges for attorneys who may be

102



--------------------------------------------------------------------------------



 



employees of either Agent, either Joint Lead Arranger, any Lender or any L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. The foregoing costs and expenses shall include (i) all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, (ii) other out-of-pocket expenses incurred by each Agent
and each Related Party thereof arising with respect to or in connection with the
collateral for the Obligations contemplated hereby, (iii) the cost of
independent public accountants and other outside experts retained by each Agent,
each Related Party thereof or any Lender, (iv) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of the Collateral
Agent, for the benefit of Lenders pursuant hereto, including reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Required Lenders may request in respect of such
collateral or the Liens created pursuant to the Loan Documents, and (v) all the
actual costs and reasonable expenses (including the reasonable fees, expenses
and disbursements of any appraisers, consultants, advisors and agents employed
or retained by either Agent and its counsel) in connection with the custody or
preservation of any of the collateral described in the Loan Documents.
     (b) Indemnification by the Company. The Company shall indemnify each Agent
(and any sub-agent thereof), each Joint Lead Arranger, each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

103



--------------------------------------------------------------------------------



 



     (c) Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to an Agent (or any sub-agent thereof), any
Joint Lead Arranger, any L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to each Agent (or any such
sub-agent), such Joint Lead Arranger, such L/C Issuer or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any such sub-agent), such Joint Lead
Arranger, or such L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for such Agent (or any such sub-agent),
such Joint Lead Arranger, or an L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Borrower shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Agents and the L/C Issuers, the replacement of any Lender, the
termination of the Aggregate Commitments, the release of any collateral and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to either Agent, any L/C Issuer or any Lender, or either
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from

104



--------------------------------------------------------------------------------



 



or repaid by such Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the L/C Issuers under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section, (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
L/C Issuers and the Lenders and the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

105



--------------------------------------------------------------------------------



 



provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
     (C) the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit of such L/C Issuer (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Company. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning

106



--------------------------------------------------------------------------------



 



Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, each
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Agents and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agents, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A

107



--------------------------------------------------------------------------------



 



Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may,
(i) upon 30 days’ notice to the Company and the Lenders, resign as L/C Issuer.
In the event of any such resignation as L/C Issuer, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no Lender shall be obligated to accept such appointment;
provided further, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer. If Bank
of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Agents, the Lenders and the L/C Issuers agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or

108



--------------------------------------------------------------------------------



 



thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to either Agent, any Lender, the L/C
Issuers or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to either Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Company or any Subsidiary, provided that, in
the case of information received from the Company or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum

109



--------------------------------------------------------------------------------



 



Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by either Agent or any
Lender or on their behalf and notwithstanding that an Agent or any Lender may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required

110



--------------------------------------------------------------------------------



 



by, Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     (e) A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE STATE, COUNTY
AND CITY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT AN AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING

111



--------------------------------------------------------------------------------



 



RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Company shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.

112



--------------------------------------------------------------------------------



 



     10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Company and each other Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers, the other Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and the Joint Lead Arrangers, on the other hand, and the Borrowers and the
other Loan Parties are capable of evaluating and understanding and understand
and accept the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent, and each Joint Lead Arranger each is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for any of the Borrowers, any other Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor any Joint Lead Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Joint Lead Arranger has
advised or is currently advising any of the Borrowers, the other Loan Parties or
their respective Affiliates on other matters) and neither the Administrative
Agent nor any Joint Lead Arranger has any obligation to any of the Borrowers,
the other Loan Parties or their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Joint Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent nor any Joint Lead Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the other Joint Lead
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each Borrower and each other Loan Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. The Company and each other Loan Party hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the other Joint Lead Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty.
     10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
     10.19 Time of the Essence. Time is of the essence of the Loan Documents.

113



--------------------------------------------------------------------------------



 



     10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent or such Lender,
as the case may be, agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under applicable law),
without interest.
     10.21 Amendment and Restatement. This Agreement is intended to amend and
restate the Existing Credit Agreement, without novation, with the Commitments
set forth herein and the Lenders party hereto. All Letters of Credit outstanding
under the Existing Credit Agreement shall be Letters of Credit outstanding
hereunder. The Company hereby ratifies, affirms and acknowledges all of its
Obligations in respect of the Existing Credit Agreement and the related
documents and agreements delivered by them thereunder, including all outstanding
Existing Letters of Credit and related Issuer Documents. Each Lender hereto that
is party to the Existing Credit Agreement agrees that all previously outstanding
promissory notes under the Existing Credit Agreement will be deemed cancelled
upon the occurrence of the Closing Date and the issuance of the Notes hereunder
and such previously outstanding promissory notes shall be returned to the
Company for cancellation. Additionally, those Lenders party hereto which are
also party to the Existing Credit Agreement hereby waive any prior notice
requirement under the Existing Credit Agreement with respect to the termination
of commitments thereunder and the making of any prepayments thereunder.
[Remainder of page intentionally left blank]
[Signature Pages Intentionally Omitted]

114